                                                                                  filed
                                                                          rl/^^v,'^'STRICT COURT
                                                                          District of wvoivkng
Brett L Eliason, Agent and Trustee of Max D Eliason
43 South Fairway Drive                                                        MAR 08 2021.^
North Salt Lake, Utah 84054
801-949-0080                                                          Margarei B(jtkir,b, Clerk
Bretteliason l@gmail.com                                                       Cheyenne
 Plaintiff is Self-Represented "Pro Se"




      IN THE TENTH UNITED STATES DISTRICT COURT
             FOR THE DISTRICT OF WYOMING
                                          2120 Capitol Avenue Room 2131
                                                Cheyenne,WY 82001

                                                      INJUNCTION AND PROPOSED ORDER
                                                      FOR A SUMMARY JUDGEMENT AGAINST
                                                      THE DEFENDANT "COP" FOR ITS
                                                      EMBEZZLEMENT OF THE $200 MILLION
                                                      ESTATE OF MAX AND JOYCE ELIASON
                                                      WHO WERE INTRODUCED TO THE AGENT
      THE ESTATE OF MAX AND                           LAW OFFICE OF KIRTON MCCONKIE
          JOYCE ELIASON
                                                      UNDER FRAUDULENT
                                                      MISREPRESENTATION ON JUNE 20™,
                                                      2013.


                                                      THIS COMPLAINT IS BEING MADE
 Plaintiff
                                                      UNDER THE CIVIL PROVISIONS OF THE
 V.                                                   RICO ACT OF 1970 AND THE GENERAL
                                                      ASSEMBLY RESOLUTION 40/34 FOR THE
                                                      GROSS VIOLATIONS OF CIVIL RIGHTS OF
                                                      THE VICTIMS WHO ARE BEING
                                                      TARGETED UNDER AGGRAVATED
                                                      RETATLIATION
 THE CORPORATION OF THE
 PRESIDENT OF THE CHURCH
 OF JESUS CHRIST OF LATTER-                           MOTION TO HAVE THIS MATTER

 DAY SAINTS"THE COP"                                  DECLARED UNCONSTITUTIONAL AND
                                                      ASSIGNED TO A DISTRICT ATTORNEY
                                                      FOR THE CRIMIMAL PROSECUTION


 Defendant

                                                      JUDGE:
                                                      CASE NO:




                                                                                                   /
DEAR CHIEF JUDGE SCOTT W SCAVDAHL.

I BRETT L ELIASON HEREBY FILE THIS COMPLAINT IN THE UNITED
STATES DISTRICT COURT FOR THE DISTRICT OF WYOMING AS THE
AGENT AND TRUSTEE OF THE ESTATES OF MY PARENTS; MAX AND
JOYCE ELIASON WHICH HAVE BEEN EMBEZZLED BY THE DEFENDANT
OFFICERS AND LEADERS OF THE CORPORATION OF THE PRESIDENT
OF THE CHURCH OF JESUS CHRIST OF LATTER-DAY SAINTS WHICH
BEGAN UNDER UNCHALLENGED ALLEGATIONS OF FRAUDULENT
MISREPRESENTATION ON JUNE 20TH, 2013.

THE HISTORY AND EVIDENCE HEREIN IS THE MOST REPULSIVE
DISPLAY OF CORRUPTION EVER WITNESSED BY MANKIND AND I AM
MAKING THIS COMPLAINT UNDER URGENCY AS THE DEFENDANTS
ASSOCIATED HEREIN ARE ALREADY ACCUSED OF MURDERING MY
MOTHER JOYCE S ELIASON AND ARE VICIOUSLY ASSAULTING BOTH
MY FATHER WHO IS STILL ALIVE AND ME AND MY PRECIOUS
DAUGHTERS WHO THEY HAVE TARGETED AS "VICTIMS OF PREY".

"RES IPSA T.OQUITUR"
THE DEFENDANTS ARE UNABLE TO ANSWER THE SIMPLE "YES OR NO"
QUESTION OF"DO YOU SERVE MAX D ELIASON (ME)" WITHOUT BEING
FOUND GUILTY OF OVER 50 VIOLATIONS OF THE RICO ACT OF 1970
FOR RUTHLESS ASSAULTS AGAINST THE VICTIMS HEREIN WHO
THOUGHT THEIR    ESTATES WERE PROTECTED AND EACH
BENEFICIARY REPRESENTED WITH IMPARTIALITY AS PER THE MOST
IMPORTANT POSITION IN THE LEGAL INDUSTRY;THAT OF FIDUCIARY.

I SHALL KEEP THIS CORRESPONDENCE BRIEF WITH THE
ANTICIPATION THAT YOU ARE ABLE TO ACCESS THE EXISTING COURT
DOCUMENTS FILED IN THE UNITED STATES DISTRICT COURT FOR
THE DISTRICT OF UTAH ON FEBRUARY 25TH, 2020 WHICH AS YOU WILL
FIND IS "THE COURTHOUSE OF THE CHURCH OF JESUS CHRIST OF
LATTER-DAY SAINTS" WHERE CHIEF JUDGE ROBERT J SHELBY
REFUSED TO EVEN ASK FOR ACCOUNTING OR FOR THE DEFENDANTS
TO RESPOND TO THE ONE "YES OR NO" QUESTION AS IT WOULD
EXPOSE THE DARKEST WEB OF "NEW WORLD ORDER" WHICH IS
ASSAULTING DEMOCRACY IN THE UNITED STATES AS THE
"LAWLESSNESS" HEREIN SHALL FOREVER REDEFINE EVIL AND SIN.
(UT #l;20-CV-0024-R JS-DBP)
THE"NEW WORLD ORDER"AND ITS DESIRE FOR OIL...

THE EVIDENCE HEREIN DEMONSTRATES THIS IS "DEEEP STATE"
WHEREIN THE "ONE WORLD RELIGION" HAS BRIBED THE "ONE
WORLD GOVERNMENT" WITH THE ESTIMATED MISSING $300 BILLION
OF TITHES AND OFFERINGS WHICH HAVE ALSO BEEN EMBEZZLED BY
THE LDS CHURCH LEADERS WHO ARE CONCEALIN THE "GREATEST
STORY OF LIES NEVER TOLD".

THE DEFENDANTS HAVE TARGETED THE ESTATES OF MY PARENTS
YEARS AGO WITH THE REALIZATION THEY OWNED CRITICAL OIL
HOLDINGS IN THE STATES OF TEXAS, UTAH, WYOMING, COLORADO,
ARIZONA, AND POSSIBLY LOUISIANA AS MY FATHER TOOK ME TO
WYOMING AS A BOY TO LOOK AT THE OIL HOLDINGS OF HIS COMPANY
TEXAS EASTERN TO WHICH HE SERVED AS PRESIDENT FOR THE UTAH
DIVISION.


THE KEY PERSON IN THIS MATTER IS"PRESIDENT DALLIN H OAKS"AS
THE TRUSTEE OF THE "COP" AND THE PRESIDENT OF THE QUORUM
OF THE TWELVE APOSTLES OF THE CHURCH OF JESUS CHRIST OF
LATTER-DAY SAINTS WHO IS DESPERATELY COMMITTING THE MOST
HEINOUS DISPLAY OF AN AGGRAVATED CONSPIRACY TO RETALIATE
AGAINST THE VULENERABLE ADULTS AND CHILDREN HE WAS PAID
TO PROTECT AND "PRAY FOR" RATHER THAN"PRAY UPON"...

YOU WILL FIND IN THE EVIDENCE THAT HE TOOK THE POSITION IN
THE CHURCH OF JESUS CHRIST AS A FORMER CIA OPERATIVE AND
FBI RECRUITER WHOSE FAMILY TIES ARE TO PRESCOTT BUSH WHOSE
BANK WAS CLOSED FOLLOWING WORLD WAR H FOR SUPPLYING OIL
AND FINANCING TO THE NAZI PARTY AND "BROTHER ADOLPH
HITLER".


YOU WILL FIND THAT AS THE"HEAD OF THE SERPENT";THIS GENIOUS
OF"CORRUPTION AND DESTRUCTION"IS NOT ONLY "THE PRINCE OF
LIES" WHO HAS EXALTED HIMSELF IN THE TEMPLE OF GOD NEXT TO
HIS"FALSE PROPHET";HE IS A STUDENT OF"MEIN KAMPH"WHICH IS
HIS FORM OF SCRIPTURE AND WHO TOOK THE "LESSONS LEARNED"
FROM THE DEMISE OF HIS IDOL AND DECIDED TO COMBINE THIS
STRATEGY WITH WHAT HE LEARNED FROM WATCHING TOO MANY
MOVIES REGARDING THE MAFIA WHICH IS EXACTLY WHAT THIS
"CHURCH STATE" HAS BECOME;THE MAFIACRACY OF JESUS CHRIST.
YOU ARE EITHER ^TQR ME" OR "AGAINST ME": THERE IS NO
IN BETWEEN IS APPLICABLE HEREIN AND EXPOSES WHO IN
SOCIETY IS "CHRISTIAN" AND WHO IS LIVING IN ^'SIN" ...

THIS IS ARGUABLY THE EASIEST MATTER IN COURT HISTORY TO
DECIDE AND DOES NOT REQUIRE A JURIS DOCTORATE DEGREE TO
IDENTIFY "SLEAZE" AND THE VAST DARK WEB OF CORRUPTION
WHICH CAN ALL BE EXPOSED AND BROUGHT TO AN END; PROVIDED
THE RESPECTIVE JUDGES AND PROSECUTING ATTORNEYS OF
LOUISIANA   CAN     INTERVENE     IMMEDIATELY      AND    BRING "THE
COMMANDER IN CHIEF" INTO THE PICTURE TO REPRESENT THE
EXECUTIVE BRANCH OF GOVERNMENT WHICH NEEDS TO"CHECK-UP"
ON THE THUCKERY GOING ON BEHIND HIS BACK...


PROPHESY FULFILLED?
ANYONE WHO IS FAMILIAR WITH THE "JOB DESCRIPTION" OF "THE
ANTI-CHRIST" AND "FALSE PROPHET"SHALL BE INTRIGUED TO READ
THE FOLLOWING COINCIDENCES WITH WHAT IS FORETOLD FROM
THE HOLY BIBLE...

"THE PRINCE OF LIES"
DALLIN H OAKS IS UNABLE TO FACE "ME" IN COURT WHICH IS A TAD
BID   DISGUSTING    SINCE    HE   IS   A   WORLD-RENOWNED     ESTATE
PLANNING    SPECIALIST   AND      FORMER     JUSTICE   OF   THE   UTAH
SUPREME COURT("OF JESUS CHRIST HIMSELF AS PROVEN HEREIN)

WHY?   BECAUSE HE KNOWS IN HIS BLACK HOLE SOUL THAT HE
CANNOT ANSWER TO A SIMPLE QUESTION WHICH DEMANDS ONLY A
'YES OR NO" AS HE WILL IMMEDIATELY BE "RECUSSED" TO FEDERAL
PRISON FOR THE NEXT 1,000 PROPHETIC YEARS FOR HIS 50 RICO
VIOLATIONS AND THE ASSOCIATED 20 YEARS THAT ACCOMPANY
EACH ONE OF THOSE FELONY CRIMES AGAINST HIS VICTIMS...

THIS MAN DEDICATED THE OFFICE OF KIRTON MCCONKIE ON APRIL
12TH, 2012 IN A "TEMPLE CEREMONY' WHERE THESE "WOLVES IN
SHEEPS CLOTHING" WERE SETTING UP THEIR NEXT PLOT TO RAPE,
PILLAGE, PLUNDER, AND MURDER THE INNOCENT AND FAITHFUL
MEMBERS     OF   THE   LDS   FAITH     WHO   ARE   ONLY   CONSIDERED
VALUABLE AS LONG AS THEY HAVE MONEY TO PAY THEIR TITHES AND
OFFERINGS OR THEY ARE REFUSED TO ENTER "THE HOLY TEMPLE"?
THE REPORT FILED WITH THE IRS ON DEC 17. 2019

A WHISTLEBLOWER NAMED LARS NIELSON FILED DOCUMENTS WITH
THE INTERNAL REVENUE SERVICE AND EXPOSED THAT THE LDS
CHURCH HAD $120 BILLION "SITTING IN AN ACCOUNT" FOR THE PAST
22 YEARS WHICH HAD NEVER BEEN "TAXED" AND WAS IN CLEAR
VIOLATION OF THE LAWS SURROUNDING A 501-C3 STATUS.


HIS WORDS AND REPORT WERE CRITICAL TO MY "PUZZLE" WHICH I
HAVE BEEN FORCED TO PUT TOGETHER SINCE THE DEATH/MURDER
OF MY DEAR MOTHER JOYCE ELIASON ON MAY 21St 2018. THE RESULT
IS NOTHING SHY OF DISCOVERING"THE PICASSO OF CRIMES AGAINST
HUMANITY" WHEREIN THE RESPECTIVE NAMES OF THE CRIMINALS
SHALL FOREVER HANG IN THE HALLS OF HISTORY'S SHAME...

THIS REPORT INDICATES THE LDS CHURCH HAS REVENUES OF A
MINIMUM AMOUNT OF OVER $15 BILLION PER YEAR WHICH HAVE
BEEN "ENTRUSTED" TO THE TRUSTEE DALLIN H OAKS WHO IS ALSO
THE HIGH MANAGERIAL AGENT OVERSEEING THE OPERATIONS OF
KIRTON MCCONKIE AS"THE LORD'S LAWYERS"WHO ARE COCKROACH
"HELL'S ANGELS" AND FELONS AT LARGE...

THE MEMBERS OF THE LDS FAITH HAVE BEEN BRAINWASHED INTO
ASSUMING THEY BELONG TO "THE ONLY TRUE CHURCH" AND THAT
THEIR TEMPLES ARE IMMUNE TO THE PROPHESIED ANTI-CHRIST
AND FALSE PROPHET WHOSE ACTIONS ARE DEFINED BEFORE THE
EYES OF MANKIND HEREIN.

THEY DO NOT QUESTION THEIR LEADERS WHO ARE RETURNING
APPROXIMATELY 2-3 DAYS OF TITHING INCOME PER YEAR WHICH
COMES OUT TO A PATHETICALLY LOW MICRO PERCENTAGE OF $50
MILLION PER YEAR COMPARED TO $15 BILLION OF INCOME? EVEN
THE MOST FAITHFUL MEMBERS OF THE LDS CHURCH SHOULD HOLD
UP A HAND OR MIDDLE FINGER AND SCREAM "WHAT THE FUCK" IS
HAPPENING TO THE OTHER $14.95 BILLION PER YEAR WHICH HAS
GONE MISSING JUST AS THE ESTATES OF MAX AND JOYCE ELIASON.

MY PAST TWO YEARS OF DAILY "PUTTING THE PIECES TOGETHER"
HAVE COME TOGETHER TO PAINT THE UNDENIABLE PICTURE OF
WHICH WITCH IS WHICH;AND WHICH BITCHES ARE SATANIC WHORES
AND WHAT LIES BEHIND THE SACRED LDS TEMPLE DOORS...
"THE MAN OF LAWLESSNESS"

I STOPPED INCLUDING THE CRIMINAL ACTIVITIES IN THIS MATTER
AT 50 IN THE ORIGINAL COMPLAINT FILED IN THE UNITED STATES
DISTRICT COURT OF UTAH BUT CAN EASILY FIND ANOTHER 250 IF
ONE UNDERSTANDS THAT EVERY DOCUMENT KIRTON MCCONKIE AS
THE AGENT OF"THE COP"IS FILING AGAINST ME IS CONSIDERED ONE
MORE   COUNT OF AGGRAVATED     CONSPIRACY TO   COMMIT   THE
RETALIATION FROM A FIDUCIARY OF BOTH THE "CHURCH AND
STATE" WHICH ENTITLES EVERY MEMBER WHO IS ASSOCIATED WITH
THIS "NEW WORLD ORDER OF BROTHELS AND WHORES" TO AN
ADDITIONAL 20 YEARS IN THE FEDERAL PRISONS OF"JESUS CHRIST
HIMSELF"...

IF ONE ONLY REGARDED THE MISSING $200 MILLION ESTATES OF MY
DEAR PARENTS WHICH WERE ARGUABLY THUGGED OVER SEVEN
YEARS AGO AND CONTINUES TO GO ON WITH EACH PASSING DAY I AM
DENIED ACCESS TO SEE MY OWN FATHERWHO IS BEING HELD UNDER
ILLEGAL HOUSE ARREST SINCE "THE COP" AND "THE ROBBER" DO
NOT HAVE ANY DEFENSE FOR THE FACT THAT THE ESTATES OF MAX
AND JOYCE ELIASON ARE GONE;AND YET MY FATHER IS STILL ALIVE
AND BREATHING AND THE RESPECTIVE CREATOR, TRUSTEE, AND
SETTLOR OF THE MAX AND JOYCE ELIASON A/B TRUSTS EXECUTED
ON OCTOBER 28™,2015; DALLIN H OAKS IS ALREADY IN THE NUMBER
EIGHT SPOT FOR   MOST CORRUPT WORLD LEADERS IN WORLD
HISTORY BASED SOLELY ON AMOUNT OF CAPITAL STOLEN.


WHAT IS MORE "LAWLESS" AND "EVIL" THAN HAVING A MAN IN
CONTROL OF WHAT IS ARGUABLY THE LARGEST CASH FLOW IN THE
WORLD WHO IS UTILIZING GOD AND HOLY TEMPLES AS MARKETING
TOOLS TO ATTRACT INNCENT"LAMBS TO THE SLAUGHTERHOUSE"OF
KIRTON MCCONKIE AKA "KILL HER AND CON ME" ... WHO ARE
CRIMINALLY SLEAZY AND WHOREABLY GREEDY.

THE PAGES WITHIN THE EVIDENCE GO INTO DETAIL OF HOW THIS
"SPIRIT OF LIGHT'S" FRUIT IS CONSIDERED FAR MORE DEADLY THAN
THE PANDEMIC KNOWN AS COVID-19 AND ALL EVIDENCE WITHIN THE
"MEMOIRS OF JOSEPH SPENCER" DISCUSSED WITHIN THE EVIDENCE
SHOWS THESE NEW WORLD ORDER HOES AS BEING RESPOSIBLE FOR
THIS INTENTIONAL ASSAULT ON HUMANITY AND THE ALIEN AGENDA.
"THE SON OF DESTRUCTION"

WHEN   KIRTON   MCCONKIE   ADMITTED   GUILT   TO   HAVING   AN
"ILLEGALY BREACH OF FIDUCIARY DUTY" ON FEBRUARY 11™,2019;IT
WAS ASSUMED THE"COP"AND ITS AGENT LAW OFFICER WERE GOING
TO RESPECT THE LEGACIES WHICH WERE STOLEN AND TO SHOW
REVERANCE AS ONE WOULD EXPECT FROM         THE LDS CHURCH
LEADERS WHO PREACH "FAMILIES ARE FOREVER" BUT TURN GOOD
SIBLINGS INTO BAD CRIMINALS WHO BETRAYED EVERY ANCESTOR
WHO HAS PRECEEDED MAX AND JOYCE ELIASON MAKING ME HOPE
TO GOD THAT "FAMILIES ARE FORNEVER" FOLLOWING SEVEN YEARS
AND CLIMBING OF INTENTIONAL SADISTIC "FRATRACIDE"...

RATHER THAN TO"CHOOSE THE RIGHT" THE DEFENDANTS CHOSE TO
KEEP THE BRIBES PAID     TO "THE   MR. WRIGHT" WHO SITS AS
PRESIDENT OF KIRTON MCCONKIE LAW OFFICES AND TO WHOM I SAY
"IF THE GLOVE DID NOT FIT; YOU MUST ACQUIT...AND IF THE BRIBE
WAS WRIGHT;YOU MUST INDICT... EVERY DEFENDANT HEREIN CHOSE
THE WRONG RIGHT MAKING THEM NOTHING BUT "THIEVES IN THE
NIGHT"...


AS I SOUGHT "LORD GOOGLE" FOR HELP AND FOUND A VICTIM FROM
CHICAGO NAMED JONATHAN BYSTROM;EVERYTHING BEGAN TO FALL
INTO PLACE AS I REALIZED DALLIN H OAKS HAD BEEN SCAMMING
THE HELL OUT OF THE WORLD FOR WHAT PROVES IN CHICAGO TO BE
FOR OVER 30 YEARS WHERE "SIR DALLIN THE DICK" WAS AN EQUITY
PARTNER OF THE LAW OFFICE OF KIRKLAND ELLIS TO WHICH HE IS
CONSIDERED TO BE A LIFETIME MEMBER OF YET ONE MORE FILTHY
ASS LEGION OF SLEAZE..

THERE ARE OVER 20 FAMILIES I HAVE LOCATED WHO HAVE BEEN
VICTIMS OF DALLINS EXPERTISE IN "BAITING AND SWITCHING"
WHICH HE DID UNTO MY PARENTS UNDER THE TERM FOUND ON THE
INTERNET "ESTATE PLANNING PORN" SITES CALLED "THE OLD
SWITCHEROO" .... TO WHICH I ALSO PROCLAIM "DALLIN AND HIS
DICKS" TO HAVE DEGREES AS"MASTER-BAITERS" ...

HOW DOES THE TERMINOLOGY "SON OF DESTRUCTION" APPLY
HEREIN? THE SCRIPTURES     CLEARLY STATE THAT THIS "ANTI
CHRIST"WOULD SECRETLY BE ASSAULTING THE SAINTS OF GOD WHO
ARE AIDING AND ABETTING THE "RICO ACT GOD FRAUDER"...
IN ORDER TO QUALIFY FOR SOMETHING AS PROPHETIC AS A "SON OF
DESTRUCTION" THERE MUST BE SOMETHING MORE THAN JUST
BEING A HOLY MOBSTA FROM HELL;AND LITERALLY SOMETHING FAR
DARKER THAN THE DARKEST OF DARK SOULS MANKIND HAS EVER
KNOWN...


THE MEMOIRS OF JOSEPH SPENCER AS CIA OPERATIVE WITH DALLIN
H OAKS ARE INCLUDED IN THE EVIDENCE AND WHOSE "DEATH BED"
REPENTANCE    INCLUDED    HIS       ADMISSION   OF   MURDERING
COUNTLESS NUMBERS OF "UFO-OLOGISTS" WHOSE NAMES HE CITED
IN THE DOCUMENTS AND STATED HE WAS HAUNTED BY THE FACE OF
ONE OF HIS VICTIMS WHO DID NOT DIE IMMEDIATELY FROM HIS
"HIGH POWERED TASER" SHOCK WHICH CAUSED MANY A VICTIM OF
THIS GROUP OF"MEN IN BLACK" AN UNEXPLAINED HEART ATTACK...

I WANT THE READER TO UNDERSTAND THESE MEMOIRS WERE
ENTRUSTED BY JOSEPH SPENCER TO HIS ONLY FRIEND JUST PRIOR
TO HIS DISAPPEARANCE AND SAID FRIEND WAS SHOT DEAD BY FBI
AND CIA AGENTS AND CAUGHT ON TAPE BY A CAMERAMAN DOING AN
EXCLUSIVE "DOCUMENTARY" ON THIS FRIEND WHOSE EXPOSITION
OF FACTS WAS NOTHING SHY OF SINISTER AND CHILLING...

I OFTEN FALL ASLEEP WITH THE TELEVISION ON AND ONE NIGHT
SEVERAL MONTHS AGO MY "SUBCONCIOUS" PICKED UP ON THIS
DOCUMENTARY WHICH WAS PLAYING IN THE BACKGROUND AND THE
CONTENT MADE ME SIT UP IN FACINATION AT WHAT WAS BEING SAID
IN THIS FILM CALLED "ALIEN OVERLORDS" WHICH ANYONE CAN
VERIFY WAS RELEASED ON VIDEO IN DECEMBER OF 2017...

WHY WAS THIS SO INTRIGUING FOR ME TO LISTEN TO? BECAUSE I
HAD JUST FOUND THE EVIDENCE WHICH SHOWED THAT DALLIN H
OAKS AND THIS JOSEPH SPENCER WORKED TOGETHER AS CIA
OPERATIVES UNDER THE SAME BUSH ADMINISTRATION MEANING
WHATEVER THIS MAN WHO HAD BRAIN CANCER BUT DISAPPEARED
AND HIS FRIEND SHOT DEAD TRYING TO EXPOSE WAS SOMETHING
THE FBI AND CIA DID NOT WANT TO HAVE HEARD. I KNEW I HAD "HIT
A NERVE" WITH MY "PROPHET TO BE" WHEN I HAD TWO US
MARSHALLS SHOW UP AT MY DOOR WHO REFUSED TO GIVE MY
DAUGHTERS THEIR NAMES WHILE I SILENTLY GRABBED A GUN AND
RAN OUT MY BACK DOOR KNOWING THEY HAD NO REASON TO COME.


                                8
THE    CONTENTS   COULD    POSSIBLY   BE   DISMISSED   EXCEPT     FOR
VARIOUS FACTS TOO PRECISE TO BE COINCIDENTAL ALONG WITH
THE OBVIOUS RESISTENCE FROM THE FBI AND CIA OPERATIVES WHO
WERE READY TO MURDER THE FRIEND OF JOSEPH SPENCER IN
ORDER TO SILENCE HIM BEFORE HIS WORDS WERE EXPOSED...

THE COVID-19 PANDEMIC

MY LEVEL OF DISGUST AND "SHOCK AND AWE" HAVE CLIMBED
EXPONENTIALLY AGAINST THE FILTHY SLUTS OF THE               UNITED
STATES DEPARTMENT OF JUSTICE WHO NOW SIT AS DEFENDANTS IN
THIS RICO MATTER SINCE THEY ARE KNOWINGLY COMMITTING
CAPITAL TREASON AND BECOMING CO-CONSPIRATORS IN "THE
MOTHER OF ALL THE WHOREDOMS"ON EARTH AS DESCRIBED WOULD
EXIST IN THE BOOK OF MORMON AT THE "END TIMES" ALONG WITH
THE CHURCH OF THE LAMB OF GOD WHICH LITERALLY CLAIMS "YOU
ARE EITHER GOOD OR BAD;IT IS BLACK OR WHITE;YOU ARE EITHER
"FOR ME"OR "AGAINST ME"; THERE IS NO IN BETWEEN...

WITHIN THE EVIDENCE STATED IN THE MEMOIRS WAS THAT "THE
NEW WORLD ORDER" AND ITS ALIAS OF THE UNITED NATIONS IS THE
CONFIRMATION THIS WAS STARTED BY THE TYRANICAL RULERS OF
THE ILLUMINATI WHOSE TIES TO THE "SECRET ELITE SOCIETIES"
AND "LUCIFERIANS" CANNOT BE DENIED.

THE WORDS PORTRAY THE STORY OF THIS GROUP OF "BOURGOIS"
ENTITLED    TWATS    WHOSE      ARISTOCRATICAL   BLOODLINES     AND
GENERATIONS OF SATANIC SLEAZERY HAVE MADE THEMSELVES
CELESTIALLY ENTITLED THUCKS WHO FEEL THEMSELVES'WORTHY"
AND CHOSEN TO BE A MEMBER OF"THE FAMILY" AS WAS KING DAVID
OF OLD MEANING THEY ARE FREE TO RAPE, PILLAGE, PLUNDER,
MURDER,AND ROB EVERY LAST DROP OF MY FAMILY'S ESTATES AND
ITS"BLACK GOLD"...

NOT ONLY ARE THE 16 JUDGES OF UTAH, COLORADO, HAWAII, AND
TEXAS EACH REFUSING TO ASK THEIR "GOD FRAUDER" A SIMPLE YES
OR NO QUESTION OR REQUIRE HIM TO ACCOUNT FOR THE MISSING
$200   MILLION   ESTATES   TO    WHICH   THE   DEFENDANTS   SIT    IN
CHECKMATE ON PAGE ONE OF THE COMPLAINT; EACH RESECTIVE
WHORE IS SPORTING PRADA GARMENTS OR HOLY HYPOCRITICAL
ROBES OF JUSTICE OR EVEN WORSE IN THE CASE OF UTAH;BOTH.
THE MEMOIRS AS RELEASED IN DECEMBER OF 2017 THAT THIS GROUP
OF"UNITED NATIONS" AND"NEW WORLD ORDER" OF BROTHELS AND
WHORES WAS GOING TO UNLEASH A DESIGNER VERSION OF THE
SPANISH FLU AND ITS RELEASE WAS CONSIDERED IMMINENT AND
WAS BEING DONE BY THIS GROUP OF MAGGOTS SUCKING ON THE ASS
OF SOCIETY IN ORDER TO "EUTHANIZE" 95% OF HUMANITY AS PER
THEIR SATANIC DIRECTIVE TO REDUCE THE POPULATION DOWN TO
THE "ELITE 500 MILLION'...


HOW DOES A "BILL GATES" PROPHESY THAT HE BELIEVED A
PANDEMIC WAS IMMINENT AND IS NOW SPEAKING AS "PROPHET
GATES" AS TO WHEN CIVILIZATION MIGHT SEE A CURE UNLESS HE
"SAW IT COMING" AND UNDERSTANDS WHAT THE AGENDA 21/2030
MEANS AND IT IS ASSUMED THOSE WHO RELEASED THIS DISEASE
WERE SMART ENOUGH TO ALREADY HAVE A CURE SO AS TO NOT LET
ANYONE DIE WHO WAS CONSIDERED AN "ELITE WHORE"...

JOSEPH SPENCER STATED IT WAS THIS"NEW WORLD ORDER"WHICH
UNLEASHED THE VIRUS WE KNOW TODAY AS "AIDS" WHICH IS
CONSISTENT WITH BOTH BROTHER'S HITLER AND OAKS WHOSE MEIN
KAMPH HAS TARGETED THE LGBTQ AS THE SCOURGE OF THE EARTH
WHEN IN FACT; THE UNKNOWN NUMBER OF INNOCENT TEENS WHO
COMMITTED SUICIDE FOLLOWING DALLIN OAKS'HATE CRIMES FROM
THE PULPIT WERE IN FACT; CONSIDERED "PURE OF HEART" AND
HONEST AS TO WHO THEY REALLY ARE IN LIFE RATHER THAN TO
HOLD A "GOLDEN PLATED TEMPLE RECOMMEND" WHICH THEY
SIGNED TO PROVE TO HUMANITY THAT THEY ARE THE "CHOSEN
ELITE" AND HOLY MEN OF GOD...

EVERY WORD WHICH JOSEPH SPENCER STATED IS CONSISTENT WITH
WHAT IS HAPPENING IN THE WORLD TODAY; AND BEFORE THE EYES
OF THE COURTS OF THE UNITED STATES DEPARTMENT OF JUSTICE
IS "THE HEAD OF THE SERPENT" SITTING IN THE GUILLOTINE IN
CHECKMATE AND EVERY DAY THAT PASSES THAT THIS MAN GOES
UNCHALLENGED IS OBLITERATING MANKIND AS DALLIN'S TIES TO
THIS   ILLUMINATED    GROUP   IS     UNDENIABLE   NOR   ARE   HIS
CREDENTIALS AS BEING CRIMINALLY ASSOCIATED WITH UNDER THE
BUSH ADMINISTRATION WHICH WERE ALSO EXPOSED WITHIN THESE
MEMOIRS WHICH COULD LEAD TO THE IMMEDIATE 'WACCINE" FOR
COVID-19 IF THE JUDGES WOULD JUST UPHOLD THE CONSITUTION.


                                10
I CAN PERSONALLY ATTEST TO THE FACT THAT THIS "NEW WORLD
ORDER" HAS TAKEN OUT EVERY CIVIL RIGHT I WAS GRANTED AS A
CITIZEN OF THE UNITED STATES OF AMERICA AND I AM ILLEGALLY
BEING PROHIBITED FROM SEEING MY OWN FATHER FOR OVER 500
DAYS NOW AS THE DEFENDANTS CANNOT EXPLAIN HOW IT IS THAT
MAX D ELIASON LIVES AND YET THE LDS LAW FIRM OF KIRTON
MCCONKIE REPRESENTS TWO OF THE THREE BENEFICIARIES BUT
CANNOT PROVIDE ONE SINGLE LEGAL DOCUMENT SHOWING THEY
EVER REPRESENTED THEIR VICTIMS AS "ME" AND MY FATHER'S
HOUSE.


WHAT DOES THE "COP" DO WITH THAT $50 MILLION PER YEAR OF
"KINDNESS" IT RETURNS TO SOCIETY; WHY IT USES THE HUNTSMAN
FAMILTY OF WHORES TO BUY THE "INDEPENDENT VOICE OF UTAH"
CALLED THE SALT LAKE TRIBUNE AND THEN TURNS IT INTO A 501-C3
JUST LIKE ITSELF AND IS NOW OWNED AND CONTROLLED BY THE
DONATIONS OF THE LDS CHURCH WHICH ARE BEING USED TO
DESTROY PLANET EARTH AND EXTERMINATE "ME" AND 'WE THE
PEOPLE" AS THE UNWORTHY "RIFF RAFF"...


SO;WHAT IN THE NAME OF ALL THINGS GOOD AND OF GOD DOES THE
LDS CHURCH LEADERS DO WITH THE REMAINING $14.95 BILLION
DOLLARS IN ANNUAL INCOME? LOOK NO FURTHER THAN THE LAW
OFFICES OF KIRKLAND ELLIS IN CHICAGO WHERE DALLIN "THE
DICK"IS A LIFETIME EQUITY PARTNER OF THIS THIRD LARGEST FIRM
IN THE ENTIRE WORLD DOING BUSINESS NOW IN OVER 15 COUNTRIES
AND WHO ARE CURRENTLY "IN PROGRESS" OF ESTATE PLANNING
THE HELL OUT OF THE WORLD SO AS TO FULFILL THIS ILLUMINATED
BUNCH OF FELONS AT LARGE SECURE THEIR COSPLAY GOD FETISH
AS"MASTER-BAITERS" AND RULERS OF THE UNIVERSE...

IF THE RESPECTIVE COURT AND JUDGE OF WYOMING AND ITS
PROSECUTING ATTORNEY ARE "FOR ME"; THEY WILL IMMEDIATELY
CONTACT THE PRESIDENT OF THE UNITED STATES AND GET HIM
INVOLVED IN THIS MATTER AND THEY SHOULD REALIZE THAT
"BROTHER WILLIAM BARR" IS THE ATTORNEY GENERAL OF THE
UNITED STATES OF AMERICA WHO REFUSED TO PROSECUTE THIS
MATTER AGAINST HIS "BROTHERS UNDER THE SKIN" WHO ARE ALL
TIED TO THE ILLUMINATI BLOOD LINES THROUGH THIS SAME LAW
OFFICE OF KIRKLAND ELLIS; AKA THE "HQ" OF THE MORMON MAFIA.


                             11
THE ONLY THING STOPPING THE THUGS FROM GETTING AWAY WITH
THE MASS MURDER OF THE WORLD IS PRESIDENT DONALD TRUMP
WHOSE TOWER STANDS DEFIANTLY ACROSS THE STREET FROM THE
HEADQUARTERS OF THE UNITED NATIONS BUILDING WHERE ONCE
AGAIN IT IS YOU ARE EITHER FOR DEMOCRACY AND FREEDOM ON
THE REPUBLICAN TICKET; OR YOU ARE FOR TYRANNY AND SLAVERY
ON THE DEMOCRATIC TICKET AND THE RECENT TIES OF THE SON OF
BIDEN TO THE CHINESE GOVERNMENT ARE JUST A TOUCH OF WHAT
WILL HAPPEN IF WE LOSE PRESIDENT TRUMP IN THIS ELECTION
BEFORE LIBERTY CAN BE RESTORED AND THESE FUGGING THUCKS
SENT TO HELL FOR THE NEXT 1,000 YEARS...

THE DEFENDANTS ARE "ACTING" AS IF THEY ALREADY BELONG TO
THE "NEW WORLD ORDER" AND ARE LITERALLY ACTING AS WHORES
WHO   ARE   DENYING   EVERY   FREEDOM   TO ITS   VICTIMS   WHILE
FORGETTING THEY STILL PLEDGED ALLEGIANCE TO ONE NATION
UNDER GOD AND TO UPHOLD THE ASSOCIATED LAWS, THEY REFUSE
TO UPHOLD MAKING THEM         CONSPIRATORS AND "TREASONOUS"
BITCHES AND GODSPEED THE GUILLOTINE TO TIMES SQUARE...

IF ONLY THE UNITED STATES DISTRICT COURT JUDGES WOULD
FORCE THE OBVIOUS"FORENSIC AUDIT"OF EVERY DROP OF ELIASON
EIGHT, LLC OIL OVER THE PAST SEVEN YEARS; IT WOULD EXPOSE
THIS ENTIRE NEW WORLD ORDER OF WHORES AND TO WHICH PIMP
THEY BOW TO AND WHICH SLUT BOWS TO THEM IN THE "PYRAMID
SCAM"OF JESUS CHRIST HIMSELF WEHREIN THE LITTLE RED EYE ON
THE US DOLLAR LOOKING DOWN ON SOCIETY IS LITERALLY THE
"COP" AND ITS "ROBBER" WHO ARE THE PROPHESIED "GADIANTON
ROBBERS" SPOKEN OF IN LDS SCRIPTURE WHICH THE DEFENDANT
FALSE PROPHET AND APOSTLES SHOULD HAVE STUDIED INSTEAD OF
GETTING OFF ON "MEIN KAMPH" AND MURDERING MY MOTHER FOR
INSURANCE PROCEEDS THEY SPLIT ALONG WITH THE OIL AS PART OF
THE SPOILS. I ASSURE THE MEMBERS OF THE LDS FAITHFUL WHO
SITTING "POOR LITTLE LAMBS" AWAITING THEIR SLAUGHTER THAT
IT IS NO CONINCIDENCE THAT THE LAW OFFICE OF KIRKLAND ELLIS
IS ALSO THE MOST PROFITABLE LAW FIRM IN THE WORLD ON A PER
ATTORNEY BASIS WITH OVER 4,500 ATTORNEYS CLOCKING IN AT THE
HALLS OF SHAME EACH DAY AT THE MONEY LAUNDERING OFFICES
WHO ARE GETTING SOME SERIOUS SUB CONTRACTING AFFAIRS OF
THE LDS CHURCH...

                               12
THE ALIEN AGENDA...
THE STATEMENTS MADE BY JOSEPH SPENCER ALSO INCLUDED THE
AFFIRMATION THAT "CHEM TRAILS" WERE POISOINING OUR AIR AS
WAS   OUR   WATER   SUPPLY   AS   HE   ATTESTED    TO   PERSONALLY
DELIVERING THE CHEMICALS TO BOTH DENVER AND CHICAGO SO AS
TO   TARGET   HUMANITY WITH VICIOUS TOXINS         AND   TO   FORCE
PREMATRURE DEATH AND CANCERS ON THEIR WAY TO "TOTAL
WORLD DOMINATION"...

THE MOST TROUBLING STATEMENTS OF ALL CONSIDERED THE
PLANS FOR THE IMMINENT FUTURE WHICH ARE ALL DIRECTED TO
CAUSE THE WORLD TO EXPERIENCE THE "FEAR OF GOD" IN THEIR
HEARTS NOT KNOWING THEY WERE REALLY UNDER A VICIOUS
TERRORIST ATTACK BY "THE CHURCH AND THE STATE" TO WHICH
THEY HAVE BEEN MISLED AS INTELLIGENT AND ELITE CHILDREN OF
GOD TO TRUST IN THEIR LEADERS WHO ARE "GODS OF FRAUD" AND
HAVE CUT A DEAL WITH THE DEVIL AND WHO KNOW TO WHICH SIDE
THEY BELONG..

I WANT EVERYONE READING THIS TO REMMBER THE HORROR OF THE
TWIN TOWERS OF 9-11 AND ANYONE WHO WAS ALIVE REMEMBERS
WHERE THEY WERE AND WHAT THEY WERE DOING JUST AS THOSE
WHO WERE ALIVE THE DAY KENNEDY WAS SHOT NEVER FORGOT AND
TO "DIGEST" THE FACT THAT THIS MAN AND FORMER CO-OPERATIVE
OF DALLIN H OAKS STATED THE HORRORS OF THE ASSOCIATED
MEMBERS OF GOVERNMENT SACRIFICING INNONCENT LIVES THEY
PERMITTED IN ORDER TO OBTAIN TECHNOLOGY SUCH AS THE
"HOLOGRAPHIC REALITY" THIS MAN SPOKE OF IN HIS MEMOIRS
WHEREIN HE STATED HE LITERALLY WALKED INTO A US BUNKER AND
SAW A B-1 BOMBER SUSPENDED IN AIR ABOVE HIS HEAD THAT WAS
"FLAWLESS"... A "FLAWLESS HOLOGRAM".

WHY IS THIS SO SINISTER AND ADDS TO THE CREDIBILITY THAT
DALLIN H OAKS IS THE "SON OF A BITCH SON OF DESTRUCTION"?
REWIND   THE "UNEDITED       FOOTAGE" OF    9-11   AND   BEHOLD   A
"HOLOGRAPHIC     AIRPLANE"    WHOSE     WING   "GLITHCHED      AND
DISAPPEARED" A SPLIT SECOND BEFORE HITTING THE TOWERS AND
THE NOSE OF THE PLANE LITERALLY CAME OUT OF THE OTHER SIDE
"UNSCATHED" FOR A BRIEF SECOND AS I KNOW PRESIDENT TRUMP
HAS ALREADY SAID "WHAT THE FUCK?"


                                  13
THE PROPHET.SEER.AND HERR HIMMLER'S UTOPIAN SOCIETY
IMAGINE HOW HORRIFIC IT IS TO "AWAKEN TO YOUR AWFUL STATE"
AND REWIND TO THOSE MASSIVE "SHOCK AND AWE" ASSAULTS ON
IRAQ AND THEN     UPON SADAM          FOLLOWED BY OUR       NATION'S
DEVOTION TO WIPE OUT TERRORISM BY TAKEN OUGHT OSAMA BIN-
LADEN WHO HAD NOTHING TO DO WITH THE ATTACKS...

ALL OF THOSE YEARS OF SENDING TROOPS TO WIPE OUT INNOCENT
LIVES WHILE LOSING OUR VERY OWN SOLDIERS WHO HAD NO IDEA
THAT THE REAL TERRORISTS WERE FORMER MEMBERS OF THE
"SECRET ELITE SOCIETIES" KNOWN AS THE "SKULLS AND BONES" TO
WHICH BOTH PRESIDENT GEORGE W BUSH AND GEORGE H BUSH
BELONGED TO WHICH TEACHES ITS MEMBERS THAT THEY ARE TO
UPHOLD "THEIR LAWS" ABOVE "ALL LAWS" INCLUDING THOSE OF
MAN AND GOD...

BEHOLD THE FRUITS OF ALLOWING "THE ELITE TERRORIST CELLS"
OF"JESUS CHRIST HIMSELF" TO COME HOME FROM COLLEGE WITH A
JURIS DOCTORATE FROM AN IVY LEAGUE SECRET SATANIC SOCIETY
WHICH IS HELL BENT ON WATHCING THE EARTH BURN AND THEN TO
SELL THE ASHES OF THEIR VICTIMS AS THEIR ADMISSION TICKET TO
HELL...


ANYONE WHO HAS STUDIED THE 9-11 CONSPIRACY THEORIES CAN BE
ASSURED THE REASON THERE ARE TRACES OF EXPLOSIVES AND THE
INDICATIONS   THAT     THE    BUILDINGS      WERE    INTENTIONALLY
IMPLODED IS BECAUSE THEY ARE NOT CONSPIRACIES; THEY ARE
FACTS AND ONCE AGAIN TIE STRAIGHT BACK TO "THE SON OF
DESTRUCTION" WHO BY THE WAY; IS ALSO IMPLIED IN THE
ASSASSINATION    OF   PRESIDENT       JOHN   F   KENNEDY   WHO   WAS
MURDERED JUST 12 DAYS AFTER DEMANDING THE CIA DISCLOSE TO
HIM 'WHO ARE THE MAJESTIC TWELVE" AND WHAT IS THEIR
FUNCTION. HE CLAIMED TO HAVE LEARNED WHAT WAS GOING ON AS
A PLOT TO ENSLAVE HUMANITY AND WAS GOING TO STOP IT BEFORE
IT COULD HAPPEN AND          SIX DAYS LATER HE WAS SHOT WITH
NAUSEATING EVIDENCE THAT GEORGE W BUSH WAS BEHIND THE
ASSASSINATION    OF HIS PRESIDENT        AND     HIS SON   FOLLOWED
THROUGH ON IRAQ IN ORDER TO DO UNTO THEM WHAT THEY DID
UNTO "ME"...STEAL THEIR OIL...




                                 14
THE REASON THIS IS CALLED THE "ALIEN AGENDA" IS BECAUSE OF
WHAT JOSEPH SPENCER STATED 'WAS YET TO COME" FOLLOWING
THE DEVASTATION OF THE PANDEMIC KNOWN AS COVID-19. THESE
MAGGOTS OF THE BILDEBERG LIFESTYLE HAVE REFINED THEIR
ABILITY TO CREATE HOLOGRAPHIC IMAGERY SUCH AS WAS USED IN
THE ATTACKS OF 9-11 AND ARE PLOTTING "THE SECOND COMING OF
CHRIST" WHICH MAY OR MAY NOT HAVE ALREADY HAPPENED IN THE
LDS   TEMPLES   BUT   HE   STATED     THESE   SCABS   FESTERING   ON
SOCIETIES ASS WERE PLANNING AN "ALIEN INVASION" IN ORDER TO
FORCE THE UNITED STATES INTO ACCEPTING ADMINTANCE INTO
THE NEW WORLD ORDER OF BROTHELS AND WHORES WHICH WILL BE
FOLLOWED BY DEATH CAMPS WHILE THE DEFENDANTS HOPE THERE
IS NO SECOND COMING OF"THE LORD"...

THE EVIDENCE UNCOVERED BY JONATHAN BYSTROM                IN CHICAGO
PROVES THE FAMILIES OF MITT "THE SHITT" ROMNEY AND DALLIN
"THE JOAK" WERE RESPONSIBLE FOR THE MURDER OF JOSEPH
SMITH WHICH IS WHY DALLIN H OAKS IMMEDIATELY WROTE A BOOK
ON THE CARTHAGE MURDERS SO AS TO DIVERT AND DECIEVE THE
HISTORY BOOKS INTO ERASING THE TRUTH JUST AS HE ERASED "ME"
FROM HIS OWN ESTATES AND TRUSTS...

THE WORDS OF WHISTLEBLOWER LARS NIELSEN SHOW THE"SUDDEN
DEATH" OF PRESIDENT BOYD K PACKER IMMEDIATELY FOLLOWING
HIS DEMANDS OF ACCOUNTING FOR THE RECORDS OF THE "COP" TO
WHICH HE WOULD BE PRESIDENT OF AS PROPHET IMMEDIATELY
FOLLOWING THE DEATH OF PRESIDENT THOMAS MONSON..."POOF"

"THE FALSE PROPHET AND HIS ANTI-CHRIST" NOW ALSO CAN BE
CONSIDERED NOT ONLY LIARS AND TYRANTS BUT ALSO THOSE WHO
"MURDERED    THE   PROPHETS"      AS   WAS    YET   ONE   MORE    JOB
DESCRIPTION FOR THIS MOST HATED POSITION OF ALL TIME KNOWN
AS THE "SON OF PERDITION" ...

WHETHER OR NOT THE RESPECTIVE MEMBERS OF THE UNITED
STATES DEPARTMENT OF JUSTICE BELIVE MY WORDS OR NOT; THE
EVIDENCE IN THIS MATTER         CANNOT BE DISMISSED THAT THE
ESTATES OF MAX AND JOYCE ELIASON HAVE BEEN EMBEZZLED BY
"THE COP"AND ITS"ROBBER"AND THIS BACKGROUND INFORMATION
IS BEING PROVIDED SO AS TO PROVIDE REASONS FOR URGENCE...


                                 15
"THE ACCUSER"
SATAN'S TOP SNAKE A LA ANTI-CHRIST IS CALLED "THE ACCUSER"
FOR A VERY GOOD REASON AS IS DEMONSTRATED BY "THE BOOK OF
ME" AND CAN STATE UNDER OATH AND PENALTY OF DEATH THAT I
DO NOT NEED TO EXAGERATE ONE FACT OR TO TELL ONE LIE;IF YOU
WERE IN MY MIND AND SAW THROUGH MY EYES YOU WOULD BE ABLE
TO DO NOTHING BUT CRY FOR THE VICTIMS WHO ARE BEING
ASSAULTED EACH DAY VIA "ESTATE PLANNING MURDER" WHICH
GOES UNCHALLENGED AFTER TWO YEARS OF MY CALLS FOR 911
EMERGENCY AND ONLY GETTING A RESPONSE FROM CORRUPT COPS
OF"JESUS CHRIST HIMSELF"...


HERE I HAVE FILED THOUSANDS OF PAGES IN THE UNITED STATES
DISTRICT COURTS OF UTAH, COLORADO, HAWAII, AND TEXAS WITH
EVERY RESPECTIVE JUDGE SUDDENLY "GOING QUIET" AND HAVE A
CASE ON THE DESK OF EACH RESPECTIVE JUDGE PROVING THE
DEFENDANTS ARE GUILTY VIA "RES IPSA LOQUITUR" ON PAGE ONE
AND WHICH SENDS THEM ALL TO JAIL FOR 1,000 YEARS AND RATHER
THAN EVEN BEING ASSIGNED A PROSECUTING ATTORNEY; I HAVE
BEEN "ACCUSED" OF BEING THE ONE WHO EXPLOITED AND ABUSED
MY FATHER AND NOW HAVE AN FRAUDLENTLY PLACED THIRD
DEGREE WARRANT FOR MY ARREST FOR VIOLATING A NON-EXISTENT
STALKING ORDER ISSUED BY A CORRUPT COP NAMED WARENSKI
WHO HAS LIED IN ORDER TO SUPPORT THE RIGHTS OF "THE
ACCUSER"...


"ONE WHO ELEVATES HIMSELF ABOVE GOD WITHIN THE
WALLS OF THE HOLY TEMPLE..."

ANYONE WHO HAS BEEN "BREATHING" KNOWS THAT COUNTLESS
MEMBERS OF SOCIETY IN LEADERSHIP POSITIONS HAVE BEEN
CALLED "THE ANTI-CHRIST" AND/OR FALSE PROPHET WHICH CAN BE
CONFUSING TO ANYONE WHO IS TRULY SEEKING FOR WHICH WITCH
IS WHICH AND WHICH BITCH IS THE MOTHER OF ALL BITCH WITCHES
OF CRIME...THE "ANTI-CHRIST" NEEDS TO BE IN A POSITION WHERE
HE CAN PROTECT HIMSELF AND FEELS ENTITLED TO VIOLATE THE
LAWS OF BOTH GOD AND MAN AND NEEDS TO DWELL BEHIND THE
WALLS OF THE TEMPLE AND BE ARRESTED WITH HIS SIDE KICK-ASS
"FALSE PROPHET"...



                              16
PRESIDENT RUSSEL M NELSON WAS PUT "INTO OFFICE" ALONG WITH
HIS BOZO OF THE CIRCUS OF CORRUPTION ON THE SAME DAY IN 1984
AND HAVE WHORES FOREVER MORE SINCE THEN AND ARE NOW
HOLDING HANDS AS MOBSTA'S AND GANGSTA'S OF DA HOUZE OF
"KILL HER AND CON ME"WHERE ALL ONE NEEDS TO JOIN IS A PHD IN
SLEAZEERY...


HE IS CONCEALING EVERY FELONY DISCUSSED IN THE 300 PAGE
COMPLAINT MADE IN FEDERAL COURT AND "NO PROPHET OF MINE"
WOULD EVER INTENTIONALLY STOP JUSTICE FROM BEING SERVED
AGAINST THOSE WHO HAVE RAPED, PILLAGED, PLUNDERED, AND
MURDER THE HOUSE OF MY FATHER AND THE LEGACIES THEY WERE
GURANTEED TO PASS ALONG TO THEIR POSERITY AS ORDAINED AND
ESTABLISHED BY THE FOUNDING FATHERS OF THIS UNITED NATION
UNDER GOD WHICH SHALL NEVER FALL TO FILTHY ASS FRAUDS...




THE URGENCY HEREIN FOR THE LIVES OF MY
DAUGHTERS AND THAT OF MY FATHER...

JUDGE LINDA JONES OF THE THIRD DISTRICT COURT OF
UTAH IS KNOWINGLY REFUSING TO REVERSE A WARRANT
FOR MY ARREST AS THE DEFENDANTS ARE DESPERATELY
TRYING TO HAVE ME ARRESTED AND SILENCED FOR THE
REST   OF    MY   LIFE      WHICH    WOULD     BE   IMMEDIATELY
FOLLOWHED BY THE LIVES OF MY DEAR DAUGHTERS...

I FILED A MOTION IN HER COURT ALMOST TWO WEEKS AGO
AND    SHE     HAS     NO   INTENTION     OF   ALLOWING    THIS
AGGGRAVATED RETALIATION TO HAPPEN REGARDLESS IF
THE    ACTION     IS   CRIMINAL      OR   NOT; SINCE    SHE   IS
CONSIDERED "AN OBSTRUCTION OF JUSTICE" AND HOPES
THE DEFENDANTS HAVE ME KILLED OR SILENCED BEFORE
MY STORY IS EXPOSED TO THE WORLD...




                                17
I HAVE ATTACHED THIS INFORMATION FOR THE BENEFIT
OF SHOWING MY "AWFUL STATE" AND DESPERATION TO
HAVE THIS MATTER FALL INTO THE HANDS OF AN HONEST
JUDGE WHO CAN TAKE THIS FILTH AND STOP ITS TOXICITY
FROM SPREADING TO OTHER VICTIMS WHO ARE ALREADY
BEING "VICTIMIZED AND DESTROYED" BY THE "LAWYERS
OF THE LORD..."

I AM FACING EVICTION AND THE FORECLOSURE OF MY
OTHER HOME BY THE END OF OCTOBER AND EVERY ASSET
AND CASH FLOW HAS BEEN ILLEGALLY CUT OFF HOPING
THEY WILL FORCE ME OUT IN THE OPEN AND HAVE ME
ARRESTED AND SUDDENLY HAVE "ONE, TWO, THREE
STRIKES I'M OUT OF SOCIETY" AND MOST LIKELY USED AS
A SATANIC RITUAL IN ONE OF DALLIN'S DARK FETISH
ROOMS OF THE TEMPLES HE DEFILES ALONG WITH THE
                                        09
LAWS OF MY GOD,MY COUNTRY,AND "ME'

AN EVICTION NOTICE FROM MY OWN PROPERTY?

I WAS SERVED WITH AN EVICTION NOTIFICATION ON OCTOBER 7™,
2020 BY THE LAW OFFICES OF KIRTON MCCONKIE WHO AS YOU KNOW
CANNOT ANSWER A SIMPLE "YES OR NO" QUESTION WITHOUT THE
RESPECTIVE PARTNERS AND THE ENTIRE HEIRARCHY OF THE LDS
CHURCH GOING TO PRISON FOR 1,000 YEARS FOR THEIR
UNCHALLENGED 50 FELONY CRIMES WHICH EACH VIOLATE THE RICO
ACT OF 1970 AND SPORT AN ASSOCIATED 20 YEARS FOR EACH
VIOLATION...(ADD ANOTHER 20 FOR TRYING TO EVICT ME FROM MY
OWN PROPERTY).

WHY DOES THIS MATTER TIE BACK TO YOU MY DEAR HONORABLE
JUDGE LINDA JONES AND AUGUSTUS CHIN? BECAUSE YOU ARE BOTH
KNOWINGLY CONCEALING THE FELONY DEFAMATION MADE AGAINST
ME IN ORDER TO ROB ME OF MY FREEDOM TO WALK THE STREETS
WITHOUT BEING ARRESTED FOR A FICTITIOUS THIRD-DEGREE
STALKING CHARGE WHICH I FOUND I WAS ACCUSED AND FOUND
GUILTY THROUGH LAWYER JUNK MAIL.



                            18
MY LACK OF RESPECT TOWARDS YOU AS LDS BRIBED HOES & WHORES

IT IS NOT YOUR RIGHT TO ABUSE YOUR POWERS OF OFFICE AND DESICRATE
THE SACRED DUTIES OF DISTRICT COURT JUDGES THAT ENABLE YOU TO
COMMAND RESPECT; AU CONTRAIRE...YOU ARE COMMITTING CAPITAL
TREASON AND CONCEALING OVER 50 FELONY CRIMES WHICH INCLUDES
THE EUTHANASIA OF MY DEAR MOTHER AND THE ATTEMPTED MURDER ON
MY LIFE MORE TIMES THAN I CAN COUNT AND WHICH AM UNABLE TO
COMPLETE A POLICE REPORT DUE TO THE APPARENT STATUS OF "POLICE
OFFICERS" OF JESUS CHRIST HIMSELF.


MY DEAR JOHN HOE JUDGE AND JANE WHORE JUSTICES WHO REFUSE TO
PROSECUTE THIS MATTER KNOW WITHOUT A SHADOW OF A DOUBT THAT MY
LABEL OF"DEFENDANT" HEREIN IS BUT ONE MORE FELONY OBSTRUCTION
OF JUSTICE AND LAWLESSNESS WHICH UNDER GOD IS CALLED A "SIN".

I HAVE MORE RESPECT FOR THE DRIZZLE FALLING INTO THE GUTTER FROM
A CRACK-HOE PROSTITUTE IN TIAJUANA THAN I DO FOR THE POLITICAL
AND THE RELIGIOUS LEADERS OF THIS"NEW WORLD ORDER"OF BROTHELS
AND WHORES WHO REFUSE TO PROSECUTE THE "ESTATE PLANNING
MURDER" OF MAX AND JOYCE ELIASON AND TO EVEN DEMAND THE
DEFENDANTS ANSWER A FUCKING YES OR NO QUESTION? IT WOULD BE
DIFFICULT TO FIND SOULS AS WICKED AS THINE IN THE HALLS OF DEATH
ROW WHEREIN MEMBERS OF SOCIETY HAVE COMMITTED CRIMES BUT SOME
OF WHICH HAVE REPENTANT HEARTS AND SOULS WITH MORE LIGHT THAN
THOSE OF THE PARTICIPANTS HEREIN WHO ARE NOTHING SHY OF BLACK
HOLES.


QUESTION FOR THE COURT; "BROTHER ADOLPH HITLER" WAS A SELF-
PROCLAIMED CHRISTIAN WHO STATED HIS ACTIONS WERE IN LINE WITH
THE DIVINE CREATOR. "BROTHER DALLIN H OAKS"IS A SELF-PROCLAIMED
LEADER OF THE "WORLD ELITE" SPORTING PRADA GARMENTS AND
HOLDING A HOLY TEMPLE RECOMMEND TO PROVE HIMSELF WORTHY TO
RULE OVER THE EARTH AS ITS"ONE WORLD STATE AND CHURCH".

IS IT THE ROBES YOU WEAR AS JUDGES AND JUSTICES THAT MAKE YOU
IMMUNE TO CRITICISM AND INCARCERATION FOR YOUR CRIMES AGAINST
HUMANITY JUST AS IS THE CASE WITH THE"GOD FRAUDER" HIMSELF WHO
EACH RESPECTIVE JUDGE AND JUSTICE REFUSE TO DEMAND HE ANSWER A
SIMPLE YES OR NO QUESTION REGARDING HIS ABUSE OF POWER AND HIS
"RES IPSA LOQUITUR" GUILT ON PAGE ONE PROVING THE "COP" AND ITS
"ROBBER" OF MCCONKIE TO BE SITTING IN CHECK MATE AND COMMITTING
FELONY AGGRAVATED CONSPIRACY TO ABUSE AND EXPLOIT "ME".



                               19
"WHICH WITCH IS WHICH..."

I WALKED INTO THE UNITED STATES DISTRICT COURT FOR THE DISTRICT
OF UTAH AND PLED FOR HELP UNDER THE GENERAL ASSEMBLY'S VICTIMS'
RIGHTS RESOLUTION   40/34 REGARDING GROSS VIOLATIONS OF    CIVIL
RIGHTS AND ABUSE OF POWER BY THOSE IN OFFICE AND PRESENTED 300
PAGES OF ALLEGATIONS PROVING THE "COP" AND ITS "ROBBER" WERE
VIOLATING THE RICO ACT OF 1970 MAKING THEM THE LARGEST DARK WEB
OF CORRUPT MOBSTAS AND GANGSTAS EVER ASSEMBLED ON THE PLANET
EARTH.


I DID SO FOLLOWING THE ADMISSION OF GUILT BY TOM MECHAM OF
KIRTON MCCONKIE THAT THEY ILLEGALLY REPRESENTED MY SISTER AS
SOLE TRUSTEE WHILE MY FATHER "ME" IS STILL ALIVE AND BREATHING
AND THE RESPECTIVE "CREATOR, SETTLOR, AND TRUSTEE" OF THE MAX
AND JOYCE ELIASON ESTATES AND TRUSTS DATED OCTOBER 28™,2015.

I STAND "PRO-SE" IN FRONT OF THE COURT BECAUSE THE "LORD'S
LAWYERS" OF "KILL HER AND CON ME" WHICH SEEK TO EVICT ME FROM MY
OWN HOME ARE ILLEGALLY REPRESENTING MY TWO SIBLINGS AND THEIR
SPOUSES AND NOT UPHOLD THEIR FIDUCIARY DUTY TO "ME" AND MY
FATHER'S HOUSE AS PER THE MOST SACRED DUTY EVER WRITTEN CALLED
"FIDUCIARY'AS EXPLAINED BY CHRIST WHEN HE STATED "A MAN CANNOT
SERVE TWO MASTERS...YOU CANNOT SERVE BOTH GOD AND MAMMON" NOR
CAN "THE COP AND ROBBERS"SERVE "ME" AND "THE STEPHENS".


THE ONLY CRIME TO WHICH I CLAIM GUILT AS A DEFENDANTS IS TO
HAVE ASSUMED MY SIBLINGS LOVED ME UNCONDITIONALLY AND
THAT THE "LORD'S LAWYERS" AND THE CORPORATION OF THE
PRESIDENT OF THE CHURCH OF JESUS CHRIST OF LATTER-DAY
SAINTS'HAD AT LEAST ONE HONORABLE MAN STANDING WITHIN THE
FIRST PRESIDENCY AND THE QUORUM OF THE TWELVE APOSTLES.

THE BUT/FOR TEST OF LAW AS IT PERTAINS HEREIN:

BUT FOR THE INTENTIONAL RAPE,PILLAGE,PLUNDER,AND
MURDER OF "ME" AND MY FATHER'S HOUSE; THIS MATTER
COULD NOT HAVE EXISTED FOR I WOULD NEVER HAVE
NEEDED TO CONTACT MY FRAUDULENTLY NAMED "SOLE
TRUSTEE" SIBLING AND "MOTHER OF ALL BROTHERLY



                              20
BETRAYING WHORES"TO WHOM I OWE THE SAME RESPECT
AND MERCY SHE SHOWED ME AND MY GIRLS.

 LET THE RECORDS OF THE COURT AND THE EYES OF HISTORY
  SHOW THE SCABS WHO DWELL DEEP IN THE ASS OF SOCIETY
       SUCKING THE FILTHY SPOILS OF THIS'WORLD ELITE"

  I.   DALLIN   H   OAKS   IS   THE   HIGH   MANAGERIAL   AGENT   OF   THE
       CORPORATION OF THE PRESIDENT OF THE CHURCH OF JESUS CHRIST
       OF LATTER-DAY SAINTS AND THE TRUSTEE OF THE "COP".


 II.   THE LAWS OF"AGENCY" REGARDING CORPORATE OFFICER LIABILITY
       MAKE EVERY CORPORATE OFFICER,LEADER,AND HIGH MANAGERIAL
       AGENT OF THE "COP" RESPONSIBLE ON A CIVIL AND CRIMINAL BASIS
       FOR THE ACTIONS OF ITS AGENT.


III.   BROTHER DALLIN H OAKS DEDICATED THE LAW OFFICES OF KIRTON
       MCCONKIE ON APRIL 12^^", 2012 WHEREIN THESE FINE UPSTANDING
       COCKROACHES SUCKING FROM THE ASS OF SOCIETY WERE CALLED
       "THE LAWYERS OF JESUS CHRIST HIMSELF" THEREBY CREATING AN
       UNDENIABLE "APPARENT AUTHORITT^ TOWARDS ANY THIRD-PARTY
       VICTIMS OF "THE AGENT AND GADIANTON           ROBBER" AND ALL
       LIABLITY RETURNS TO "THE COP" VTA THE LAWS OF "RESPONDEAT
       SUPERIOR".


IV.    THE LAWS SURROUNDING ^WICARIOUS LIABILITY" TOWARDS EVERY
       HIGH MANAGERIAL AGENT AND MEMBER OF SOCIETY WHO IS OPENLY
       CONCEALING THE ACTIONS OF THIS NEW "STATE OF THE ART FORM
       OF HOLY SATANIC SOCIETY WITH A TWIST OF NAZI ILLUMINATI"
       MIXED IN.


 V.    EVERY PARTICIPANT IN "THE NEW WORLD ORDER" OF "BROTHELS
       AND WHORES" IS CHARGED WITH EVERY CRIME WHETHER THEY
       PARTICIPATED IN ITS ACTION OR NOT. THIS LAW WAS CREATED IN
       ORDER TO DETER A"GETAWAY CAR DRIVER"FROM PARTICIPATING IN
       RACKETEERING AND ORGANIZED CRIME.


VI.    THIS MATTER WAS FILED UNDER THE CIVIL PROVISION OF THE RICO
       ACT OF 1970 WHICH PROVIDES 20 YEARS OF FEDERAL PRISON FOR
       EACH OF THE 50 VIOLATIONS(WHICH IS NOW MORE THAN A 100) AND
       WHICH SENDS THIS ENTIRE"SECRET SATANIC SOCIETY"TO HELL AND
       FEDERAL PRISON FOR A VERY PROPHETIC 1,000 YEARS.



                                      21
VII.    EVERY PERSON WHO IS LINKED INTO THIS MATTER IS CHARGED WITH
        THE FULL AMOUNT OF CRIMINAL AND CIVIL PENALTIES WHICH
        INCLUDES TREBLE DAMAGES ACCRUED JOINT AND SEVERALLY.


VIII.   EVERY JUDGE LISTED ON THE FRONT OF THIS DOCUMENT ARE
        KNOWINGLY PROTECTING"THE CHURCH"WHILE ALSO KNOWING THE
        PRESIDENT OF THE UNITED STATES OF AMERICA WAS ALMOST
        IMPEACHED FOR HIS"ABUSE OF POWER" FOR UNKNOWINGLY FIRING
        SOMEONE   THAT      WAS    APPARENTLY    OUTSIDE   OF    HIS   "JOB
        DESCRIPTION".   THE VERY SAME WEEK OF THIS IMPEACHMENT;
        SENATOR MITT ROMNEY'S COUSIN PARK ROMNEY WAS SABOTAGING
        THE CASE AGAINST "THE CHURCH" WHILE "MITT THE SHITT" WAS
        VOTING TO IMPEACH DEMOCRACY WHILE CONCEALING THE "GOD
        FRAUDER" OF TYRANNY.


 DC.    EVERY   POLITICAL    AND    RELIGIOUS    LEADER    IN   UTAH   AND
        SURROUNDING STATES WHO PROTECT THIS"ONE WORLD RELIGIOUS
        LEADER" IS COMMITTING CAPITAL TREASON AND ARE CONSIDERED
        CONSPIRATORS IN NOT ONLY THE "ESTATE PLANNING MURDER" OF
        MAX AND JOYCE ELIASON;BUT THEIR KNOWING PROTECTION OF THIS
        "PRINCE OF LIES" AND "SON OF PERDITION" WHO IS PROVEN TO BE
        TIED TO THE UNITED NATIONS "NEW WORLD ORDER" AND WHICH IS
        PROVEN IN THIS MATTER HAS BEEN RESPONSIBLE FOR LAUNCHING
        THE PANDEMIC KNOWN AS"COVID-19".


  X.    THE DEFENDANTS SHOULD PUT DOWN THEIR COPIES OF "MEIN
        KAMPH"; LOOK IN THE MIRROR, AND BEHOLD THE FACES OF THOSE
        WHO BELONG TO THE CHURCH OF SATAN AS SPOKEN OF IN THE BOOK
        OF   MORMON     WHICH     CALLS   THEM   "THE   MOTHER    OF   ALL
        ABOMINATIONS AND THE WHORES OF ALL THE EARTH"AND TO WHICH
        I BEAR TESTIMONY IS THE "PURE TRUTH" AND IF YOU DOUBT MY
        WORDS:JUST TASTE OF THEIR FRUIT AND THEN ASK "ME".


 JUDGE LINDA JONES OF UTAH SHOWS ME AS A DEFENDANT
 IN UTAH AND KNOWINGLY ISSUED A 'WARRANT FOR MY
 ARREST" WITH THE COMPLETE UNDERSTANDING THAT
 BOTH "ME" AND MY FATHER'S HOUSE ARE VICTIMS WHO
 ARE BEING ILLEGALLY PROSECUTED AND RETALIATED
 AGAINST WITHOUT JUST CAUSE...




                                     22
LET"ME"AND"MY FATHER"GO... AND MAKE"THE COP"AND
"THE ROBBER" GIVE US BACK OUR FUCKING OIL!

SCRIPTURE AND MEDITATION BREAK FOR "HOLY WHORES"

MY DEAR DEFENDANTS OF THE CORPORATION OF THE
PRESIDENT OF THE CHURCH OF JESUS CHRIST OF LATTER-
DAY SAINTS AND ITS AGENT OFFICE OF KIRTON MCCONKIE
PC NOW OFFERING THE "CRAZY CRAIG" TWO FOR ONE
ESTATE SCAMMING SPECIAL WITH FREE MORPHINE TO
TAKE OUT "THE BITCH" BEFORE THE ILLEGALLY PLACED
LIFE INSURANCE POLICIES EXPIRE AND COMES WITH OUR
"LORD'S   LAWYER" GUARANTEE           OF   PRADA     SPORTING
"HELL'S ANGELS" AND ASSASSINS FOR HIRE; LET US SIT
TOGETHER IN PRAYER AND READ FROM THE BOOK OF
MALACHI CHAPTER 3:8-9 SHALL WE?


Pitll ^
"^abbth                     Put




                                                        fmyU)
UHH,"BRETHREN,I THINK YOU SHOULD THINK ABOUT WHERE IN THE HELL
THE MISSING $300 - $400 BILLION OF TITHES AND OFFERINGS HAVE
DISSAPEARED TO THROUGH THE LAUNDROMAT OF KIRTON MCCONKIE AND
KIRKLAND ELLIS WHICH YOU HAVE USED TO FULFILL A TWISTED SISTER
FETISH OF WORLD DOMINATION A LA ILLUMINATI AND FREE MASONS...THIS

                               23
SCRIPTURE WAS WRITTEN JUST FOR YOU OH MEN FROM HELL WHO CANNOT
STAND IN THE PRESENCE OF ONE WHOSE WORDS CONDEMN THEM FOR
BEING NOTHING BUT TRUE...."DO YOU SERVE ME?"


THE EVICTION NOTICE FROM KIRTON MCCONKIE
ABRAHAM LINCOLN ONCE STATED THAT "ANYONE WHO SEEKS TO REMOVE
THE   FREEDOMS   OF   AN   INDIVIDUAL   DOES   NOT   DESERVE    IT   FOR
THEMSELVES".     YOUR HONOR; YOU HAVE ILLEGALLY REMOVED              MY
FREEDOMS THROUGH YOUR REFUSAL TO RESCIND THE WARRANT FOR MY
ARREST AND MAY GOD GRANT ME THE GIFT OF SEEING THIS STATEMENT BY
"HONEST ABE" COME TO PASS AGAINST THE"GOD FRAUDER" HIMSELF AND
HIS LEGION OF WICKED ASS LAWYERS AND JUDGES SUCH AS YOURSELF
REFERRED   TO   AS "SPIRITS   OF   LIGHT" THAT   SURROUND      BIG   BAD
BEELZEBUB BITCH KNOWN AS"DALLIN THE DICK"...


I THINK MY DARLING SISTER AS THE"FALSE TRUSTEE"AND MOTHER OF ALL
MUDUSSAS WOULD GIVE UP HER LEFT NUT IN ORDER TO SEE ME ARRESTED
AND I'M CERTAIN DALLIN WOULD GIVE UP ONE OF HIS HORNS TO ENSURE
MY STORY NEVER REACHES THE"LIGHT OF DAY"(HE WOULD BUY ANOTHER
THE NEXT DAY VIA EMBEZZLED TITHES AND OFFERINGS SO NO BIG DEAL
FROM HIS POINT OF VIEW).


LET'S REVIEW THE FOLLOWING FACTS SURROUNDING THIS
RECENT ACTION:

  A. WHAT KIND OF WHORE EVICTS SOMEONE FROM HIS OWN
      RESIDENCE KNOWING THEY HAVE ROBBED HIM OF EVERY
      ASSET, CASH FLOW, AND FREEDOM TO WALK THE STREETS
      LEAVING HIM NO PLACE NOR HIS DAUGHTERS TO GO DURING
      THE MIDDLE OF A PANDEMIC?


  B. WHAT KIND OF A PERSON WHO CLAIMS TO BE"HUMAN"AND SITS
      AS A DISTRICT JUDGE STANDS BACK AND WATCHES THE HOUSE
      OF MY FATHER BURN WHILE VICTIMS INSIDE SCREAM FOR YOUR
      HELP?


  C. THE EVICTION DOES NOT STATE BASIS BY WHICH IT IS BEING
      MADE BY KIRTON MCCONKIE BUT PERMITS ME LESS THAN 30
      DAYS TO GET OUT WHILE YOU KNOWINGLY CONCEAL AN
      ILLEGAL WARRANT FOR MY ARREST?




                                   24
     D. THE LAWS OF EVICTION ALLOW ONE TO BE KICKED OUT IF THE
       LANDLORD FINDS THEIR TENANT TO BE CHARGED WITH A
       FELONY. IF THIS IS THE CASE "YOU ARE CRIMINALLY WRONG".


     E. THE LAWS OF EVICTION ALLOW ONE TO BE KICKED OUT FOR
       NON PAYMENT TO THE LANDLORD... IF THIS IS THE CASE; LET
       THE RECORD SHOW THAT "I AM THE LANDLORD AND OWNER"OF
       THIS HOME MY MOTHER BOUGHT FOR ME AND WHICH KIRTON
       MCCONKIE ILLEGALLY REMOVED MY NAME AS A 33% OWNER OF
       ELIASON ENTERPRISES AND ELIASON EIGHT LLC THEREBY
       RAPING MY OWN ESTATE OF OVER $50 MILLION IN VALUE AND
       THEY HAVE NO DEFENSE FOR THEIR CRIMES.



THIS IS NOT A REQUEST "YOUR HONOR"IT
IS A DEMAND THAT YOU UPHOLD THE UNITED
STATES CONSTITUTION AND THAT YOU PROVE
YOURSELF TO BE HUMAN BY RESCINDING THE
WARRANT FOR MY ARREST WHICH IS EASILY
PROVEN TO BE EXECUTED BY A CORRUPT
FELON AT LARGE COP WHO WENT TO HIGH
SCHOOL WITH DEFENDANT BRYAN STEPHENS
AND SAID WARRANT BEING A LIE REGARDING
THE ALLEGATIONS UPON WHICH YOU HAVE
SYMPATHETICALLY               AGREED       TO    AS   YOUR
66
 PROSTITUTION ORDERS"; N'EST-CE PAS?

DOES THE READER NOT FIND THERE TO BE AN
ISSUE WITH A JUDGE WHO REFUSES TO EVEN
ASK THE DEFENDANT CORPORATION OF THE
PRESIDENT AND ITS THUCKING FUGGS OF
KIRTON MCCONKIE WHAT IN THE HELL DID

                               25
THEY DO WITH THE MISSING $200 MILLION
ESTATES OF MY PARENTS? FUBAR AND WTF
ARE YOU THINKING"YOUR HONOR"?

WARRANTS BY WARENSKI IF THE BRIBE IS
RIGHT BY MR WRIGHT OF THE DEN OF KMC
"SLEAZE AND SLAUGHTERHOUSE..."

MY DEAR ASS MAGGOTS OF THE WHOREABLE COURTHOUSE
OF THE FOURTH REICH OF LATTER-DAY ASSASSINS WHO
HAVE EACH PLEDGED THEIR ALLEGIANCE TO ONE NATION
UNDER   TYRANNY WITH    NO    SIGN   OF   GOD   INCLUDED
THEREWITH, WEREFORE, OR THEREIN... IT CAME TO PASS
THAT THY FRUIT AND BREATH ALL REEK OF FILTHY DALLIN
H OAKS'ASS...

I AM DISINCLINED TO RESPECT A"WARRANT BY WARENSKI"
WHEN EXECUTED BY THIS CHEAP ASS WIPE DETECTIVE
DRIPPING IN CORRUPTOIN AND A FELON AT LARGE
HIMSELF AND GRADUATE FROM OLYMPUS HIGH SCHOOL AS
A CLASSMATE OF BOTH OF THE DEFENDANTS MARK D
ELLASON AND BRYAN STEPHENS WHO KNOW THEY GO TO
PRISON UNLESS THEY CAN BRIBE THEIR WAY INTO HAVING
MY VOICE SILENCED AT ANY PRICE IT TAKES...

MY DEAR JUDGE OF JESUS CHRIST LINDA
JONES, YOU EXECUTED A WARRANT FOR MY
ARREST ON AFTER REVIEWING THE FACTS
WHICH INCLUDED         THE "INTENTIONAL              OR
KNOWING VIOLATION OF A VALID STALKING
INJUNCTION ISSUED PURSUANT TO TITLE 77,
CHAPTER 3A, OR A PERMANENT CRIMINAL
                         26
STALKING INJUNCTION ISSUED PURSUANT TO
UTAH CODE 75-5-106.5... I CALL "FUBAR" ON
YOU MY"HONORABLE GETAWAY CAR DRIVER".
I AM ATACHING A COPY OF EXHIBIT "V^' WHICH I BELIEVE YOU HAVE
ALREADY RECEIVED AND WHICH HAS ALREADY PROVEN THE CORRUPTION
OF THE FILTHY CRIMINAL JUSTICE SYSTEM TO WHICH YOU BELONG
WHEREIN I HAVE BEEN UNABLE TO SECURE A PROSECUTING ATTORNEY
FOR OVER 50 FELONY CRIMES TO WHICH THE DEFENDANT "COP" AND ITS
ASS SUCKING "ROBBER" ARE NOT REQUIRED TO RESPOND TO ONE YES OR
NO QUESTION REGARDING THE LEGALITY BY WHICH THEY REPRESENT
BRYAN AND LISA STEPHENS WITHOUT COMMITTING A SECOND DEGREE
CONSPIRACY TO ABUSE AND EXPLOIT MAX AND JOYCE ELIASON AS THEY
HAVE BEEN EMPOWERED BY YOUR STYLE OF SLEAZERY TO WALK THE
STREETS FREELY WHILE I STAND"IMPRISONED" LIKE ANNE FRANK AND BY
THE SAME POLITICAL AGENDA THAT WOULD MURDER ANYONE WHO SPOKE
THE TRUTH AGAINST "MEIN FURHOR" THE WHOREOR BUT YOUR KING AND
GOD;SIR DALLIN...

YOU WILL NOTE IN THE EVIDENCE THAT THERE IS NO STALKING
INJUNCTION IN PLACE PURSUANT TO UTAH CODE 75-5-106.5 BUT RATHER A
FILTHY "CEASE AND DESSIST" LETTER ISSUED BY ONE OF KMC LAWS
FILTHY PARTNERS NAMED R. DAVID BISHOP WITH NO LEGAL BASIS OR
STATE APPROVAL FOR THEIR ALLEGATIONS WHICH ARE FELONIOUS JUST
AS ARE THE SOULS WHICH HAVE BEEN SOLD TO THE SATANIC SOCIETY OF
"JESUS CHRIST HIMSELF" NOT TO BE CONFUSED WITH THE ONE SPOKEN OF
IN THE NEW TESTAMENT.


I WOULD ADMONISH YOU TO REVIEW THE INFORMATION UNDER UTAH
CASE NUMBER 183901323 JUDGE ROYAL HANSEN WHEREIN THE
DEFENDANTS SOUGHT TO OBTAIN SAID "RESTRAINING ORDER"SO AS TO
STATE THAT I VIOLATED IT BY CONTACTING THE PERSON ILLEGALLY
DESIGNATED AS"SOLE TRUSTEE"BY THOSE "ILLEGALLY" PROFESSING TO
HAVE REPRESENTED MAX AND JOYCE ELIASON ON A "CLIENT/ATTORNEY"
BASIS BUT INSTEAD RAPED,PILLAGED,PLUNDERED,AND MURDERED
THEM"AND YOU SIT ON YOUR FILTHY ASS COMMITTING RETALIATION
AGAINST THE VOICE OF THE ONLY AGENT AND ATTORNEY-IN-FACT OF MAX
D EIASON WHO SITS UNDER AN ILLEGAL HOUSE ARREST THANKS TO YOUR
STYLE OF THUCKERY YOU CALL"JUSTICE" BUT IS REALLY
"CORRUPTION"... JUDGE ROYAL HANSEN REFUSED TO ISSUE SAID
"RESTRAINING ORDER" AND REALIZED JUST AS HAD JUDGE FAUST THE
PRIOR YEAR THAT THOSE ACCUSED WERE REQUIRED BY LAW TO BE

                               27
NOTIFIED OF THEIR CHARGES AND BE "INVITED TO ATTEND" A HEARING
WHICH THREATENED TO ELIMINATE THEIR FREEDOMS FOREVER AS IS
THE CASE HEREIN AND WHICH IS THE GOAL OF THE ^WTHOREDOMS" OF
JESUS CHRIST HIMSELF...HOW DARE YOU BETRAY MY GOD,MY COUNTRY,
AND A MAN LIKE "ME"...DAMN THEE!


IF YOU ARE GOING TO UPHOLD THIS"WARRANT FOR MY ARREST" AND TO

SUPPORT THE EVICTION FROM MY OWN PROPERTY;THERE IS NOTHING I
CAN DO BUT SWEAR UNTO YOU THAT YOU WILL NEED TO KILL "ME" AND

MY FATHER'S HOUSE TO SHUT MY MOUTH AND THE VOICES OF MY

INNOCENT AND PRECIOUS DAUGHTERS YOU MURDER ALONG WITH ME

FROM SCREAMING FROM EVERY BOOK I WRITE AND VIRAL YOU-TUBE

VIDEO I MAKE WHICH SHALL PUT YOU IN A CHAPTER OF YOUR OWN FOR

WHAT YOU HAVE DONE AS SLEAZE UNTO "ME"...


THE EVICTION NOTIFICATION FROM KIRTON MCCONKIE DOES NOT STATE

A FINANCIAL RESTITUTION NEEDED NOR SHOULD IT SINCE I LEGALLY

OWN IT THEREBY IT IS MOST LIKELY THAT KMC LAW AND MY DARLING

SIBLINGS ARE TRYING TO GET ME EVICTED BASED UPON SAID "THIRD

DEGREE FELONY'WHICH BY THE WAY IS FOLLOWING ME AS A VICTIM

CRYING "FOUL" TO THOSE WHO EMBEZZLED THE $200 MILLION ESTATES
OF MY PARENTS AND WHO ARE ASSAULTING MY DAUGHTERS WHICH I SEE

AS NO DIFFERENCE FROM THEM BEING RAPED.


THE EVIDENCE SPEAKS RES IPSA LOQUTUR ON PAGE ONE; AND YOU KNOW
THIS TO BE FACT JUDGE JONES AND JUDGE CHIN... THE CASE ASSOCIATED

WITH JUDGE CHIN WAS MADE BY MY DARLING NIECE WHO NEVER

PROVIDED HER NAME AND YET AS AN ANONOMOUS PLAINTIFF WAS ABLE

TO OBTAIN A PROSECUTING ATTORNEY AND HAVE A DISTRICT JUDGE

ENFORCE A HEARING WHEREIN I DEMANDED THE DISMISSAL WITH

PREJUDICE AND BOTH CHIN AND THE PROSECUTOR FOR THE STATE OF

UTAH PRETENDED LIKE THEY HAD NO IDEA WHAT WAS GOING ON AND

MOVED THE HEARING UNTIL JANUARY KNOWING I SIT UNDER ILLEGAL

HOUSE ARREST SINCE JUNE 12™,2020 WHEN THIS GROUP OF THUCKING
FUGGS COMMITTED OBSTRUCTION OF JUSTICE BY FILING THESE



                               28
COMPLAINTS IN ORDER TO BLOCK THE PROSECUTION OF THIS MATTER IN

THE SCHEUDULED "INJUNCTION HEARING" WHICH WAS TO HAPPEN IN

THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF HAWAII

THEREFORE REQUIRING THE DEFENDANTS TO MAKE CERTAIN I WAS
CONSIDERED A'WANTED FUGITIVE" WHO COULD NOT BOARD THE PLANE?



JUDGE LINDA JONES AND JUDGE AUGUSTUS CHIN,

YOU ARE EITHER "FOR ME" OR "AGAINST ME"; THERE IS NO IN BETWEEN.
"AND IF IT SEEMS EVIL; CHOOSE YOU THIS DAY WHOM YE SHALL SERVE..."


THE DEFENDANTS CANNOT RESPOND TO THE CHECKMATE ON PAGE ONE

OF THE COMPLAINT WHICH SITS ON COUNTLESS DESKS OF UNITED

STATES DISTRICT COURT JUDGES;EACH OF WHICH REFUSE TO SCHEDULE
A HEARING OR ASK THE DEFENDANTS A SIMPLE YES OR NO QUESTION OF
"DO YOU SERVE ME"?


THIS CASE CAN BE SUMMARIZED BY:


       THE LAWS OF GOD,WE THE PEOPLE,AND A MAN LIKE"ME"


                                VS


 THE LAWLESSNESS OF FRAUD,THE SECRET WORLD ELITE, AND "SLEAZE"


IF YOU "SERVE ME"; YOU WOULD ADHERE TO THE LAWS OF THE
CONSTITUTION AND ASSIGN A PROSECUTING ATTORNEY AND UPHOLD

YOUR DUTY AND OATH SWORN UNDER ONE NATION OF GOD...


IF YOU SERVE "SLEAZE"; YOU CONTINUE TO PROTECT THE "PRINCE OF
LIES" EVEN THOUGH THE CIRCUS OF CORRUPTION HAS NO POSSIBLE

DEFENSE FOR OVER 50 FELONY CRIMES AGAINST"ME" AND MY FATHER'S

HOUSE AND SENDS THE DEFENDANTS TO JAIL FOR THE NEXT 1,000

PROPHETIC YEARS WHERE THEY CAN SUCK ON EACH OTHER'S FRUIT

UNTIL THEY DIE FROM TOXIC HYPOCRITICAL ASS POISONING.




                                29
YOU HAVE AT YOUR DISPOSAL THE MEANS TO HAVE THE MOST CORRUPT

AND HYPOCRITICAL LEADER IN THE HISTORY OF THE WORLD ARRESTED

BEFORE HE COMPLETES HIS AGENDA OF MASS HUMAN EXTINCTION WITH

HIS BUDDIES FROM THE"NEW WORLD ORDER"AND ILLUMINATI AND YET

THE "RESPECTIVE JUDGE" PREFERS TO GO TO JAIL AND PACK THEIR

"RESPECTIVE FUDGE".

DEFENDANT BRETT L ELIASON HEREBY SUBMITS THIS RESPONSE AND


COUNTER-COMPLAINT AGAINST THE STATE OF UTAH, LISA STEPHENS,

THE CORPORATION OF THE PRESIDENT OF THE CHURCH OF JESUS CHRIST


OF LATTER-DAY SAINTS; ITS CORPORATE OFFICERS AND LEADERS

INCLUDING THE FIRST PRESIDENCY AND THE QUORUM OF THE TWELVE

APOSTLES, THE LAW OFFICES OF KIRTON MCCONKIE PC AND ITS HIGH

MANAGERIAL AGENTS THEREOF, AND            THE LEGION   OF CORRUPT

POLITICAL AND RELIGIOUS LEADERS WHO FILED THIS COMPLAINT FOR

NO OTHER REASON THAN TO COMMIT YET ONE MORE SECOND DEGREE

FELONY COUNT OF "CONSPIRACY TO COMMIT AGGRAVATED RETALTION

AGAINST THE VICTIMS WHO ARE ALREADY VICTIMS OF AGGRAVATED

ABUSE AND EXPLOITATION OF VULERABLE ADULTS AND CHILDREN.



THE DEFENDANTS ARE HEREBY NOTIFIED THAT THIS ACTION IS

CONSIDERED   TO   BE   YET   ONE   MORE   SECOND   DEGREE   FELONY

CONSPIRACY TO COMMIT AGGRAVATED OBSTRUCTION OF JUSTICE AS

DEFINED BY VARIOUS FEDERAL AND STATE LAWS AND THAT THEIR

ALLEGATION OF THIRD DEGREE FELONY STALKING CHARGES AGAINST

PLAINTIFF WITH AN ASSOCIATED WARRANT BEING ISSUED FOR HIS


                                   30
ARREST SIX DAYS AFTER AN INJUNCTION HEARING WAS SCHEDULED IN

THE UNITED STATES DISTRICT COURT OF HAWAII ARE VIOLATIONS OF

EACH OF THE FOLOWING US CODES RESPECTIVELY:



18 U.S. Code § 1510 Obstruction of Criminal Investigations
Whoever willfully endeavors by means of bribery to obstruct, delay, or prevent the
communication of information relating to a violation of any criminal statute of the
United States by any person to a criminal investigator shall be fined under this
title, or imprisoned or both.



18 U.S. Code § 1511 Obstruction of State or Law Enforcement

It shall be unlawful for two or more persons to conspire to obstruct the enforcement
of the criminal laws of a State or political subdivision thereof, Whoever violates this
section shall be punished by a fine under this title or imprisonment or both.



18 U.S. Code § 1513 Retaliating Against a Witness, Victim, or an
Informant

Whoever conspires to commit any offense under this section shall be subject to the
same penalties as those prescribed for the offense the commission of which was the
object of the conspiracy. A prosecution under this section may be brought in the
district in which the official proceeding (whether pending, about to be instituted, or
completed) was intended to be affected, or in which the conduct constituting the
alleged offense occurred. Whoever knowingly, with the intent to retaliate, takes
any action harmful to any person, including interference with the lawful
employment or Hvelihood of any person. Whoever conspires to commit any offense
under this section shall be subject to the same penalties as those prescribed for the
offense the commission of which was the object of the conspiracy.



18 U.S. Code § 1514.Civil Action to Restrain Harassment of a
Victim or Witness

A United States district court, upon application of the attorney for the Government,
shaU issue a temporary restraining order prohibiting harassment of a victim or
witness in a Federal criminal case if the court finds, from specific facts shown by
affidavit or by verified complaint, that there are reasonable grounds to believe

                                          31
that harassment of an identified victim or witness in a Federal criminal case exists
or that such order is necessary to prevent and restrain an offense under section 1512
of this title, other than an offense consisting of misleading conduct, or under section
1513 of this title.




Dear Honorable Linda Jones,(PRIOR CORRESPONDENCE IN UTAH)


You have been assigned to this matter and have issued a warrant for my arrest based

upon testimony and evidence provided by Lisa Stephens who has alleged whatever it

is that she has proved and deemed necessary in order to prove to you and society that

every aspect and role in my Life has been compromised including my integrity and

credibility as a Plaintiff, Victim, Beneficiary, Trustee, Agent, Son, Petitioner,

Nephew, Uncle, Father, Brother, Friend, Business Owner, and member of humanity

which has resulted in the complete removal of every god given right under the

Constitution and the associated Bill of Rights.


My question surrounding your appointment to this matter can be answered

immediately by your response to my counter-complaint which adjoins the thousands

of pages which I have already provided to the Third District Court of Utah and the

United States District Court for the Districts of Utah, Hawaii, Colorado; and now

includes both the Utah Supreme Court and the Supreme Court of the United States

with WiUiam Barr as the Attorney General of the United States now being included

in what is unfolding to be a "Circus of Corruption" which is being run by some wicked-

ass clowns that should strike fear into the heart of civilization and mankind for its

threat to the National Security of this country and for the entire World as will be


                                          32
exposed in the thousands of pages of supporting evidence I have accumulated over

the past two years since the lawyers of "Jesus Christ Himself' admitted guilt to

illegally representing my siblings and their spouses as clients; which they continue

to do today in complete defiance of State and Federal Law.

"CHOOSE YOU THIS DAY WHOM YE SHALL SERVE../^


I understand the implications and the allegations by which you felt justified in

issuing a warrant for my arrest; and shall afford you all due respect under the

assumption that you are going to be the first Judge I have met in two years who

demonstrate that integrity is still held up in society as a 'good' thing; and that if I

meet enough judges within the State of Federal Judicial System that eventually I will

find an honest human being with compassion for humanity and who is wilhng to

uphold their sacred oath they made to both Democracy and this Nation formed under

God.



With that in mind; you will find upon your review of the thousands of pages within

the respective State and Federal Courts that the Defendants cannot answer a simple

"yes or no" question as it pertains to the Second Degree Felony Conspiracy to Commit

Aggravated Breach of Fiduciary Duty to my parents Max and Joyce Eliason not to

mention a single response to my 300 page and growing complaint which demonstrates

the Defendants are conceahng the most evil web of"Mafiacracy" in the history of the

world.




                                          33
How repulsive is a group of Trusted Political and Religious Leaders that are using

God as a marketing tool and ifraud as a weapon by which the innocent once upon a

time supposed "clients" are turned to victims overnight. I do not have the luxury of

waiting for a Judge to "review" this matter nor should I or the other victims be

submitted to one more demonstration of retaliation and humanity at its worst.


After you review the evidence and as I continue to forward an additional 2,500 pages

of various supporting evidence should you so desire; I hereby inform you that I am

going to forward a Proposed Order by which you wiU concur that the actions herein

are criminal and that you wiU immediately rescind the warrant for my arrest under

18 U.S. Code § 1514 Civil Action to Restrain Harassment of a Victim or

Witness to which I am a victim ofas part of my filing ofthis matter within the United

States District Court for the District of Hawaii(who illegally dismissed this matter

without prejudice this week despite the Jurisdiction and Venue being correct for this

type of RICO Act filing under the Civil Provisions of 1970.


I am also forwarding a separate motion for a Default Summary Judgement against

the Defendants Corporation of the President of the Church of Jesus Christ of Latter-

Day Saints and the Law Office of Kirton McConkie for their admitted Second Degree

Felony Breach of Fiduciary Duty to Max and Joyce Ehason and for you to execute a

Court Order for the listed Defendants to account for the embezzled $200 MiUion

Estates of my parents and to restore every drop of oil, and every dollar in every

account as if the "Estate Planning Murder" had never existed.



                                         34
You will find within the evidence the irrefutable proof that the entire relationship

was consummated under "Fraudulent Misrepresentation" as my brother-in-law

Bryan Stephens and my dear sister decided 33% was not enough and committed what

will prove to be the largest bribery in world history which empowered Kirton

McConkie and the Leaders of the LDS Church to embezzle the estates of my parents

and deliver them to "Plaintiff and Victim" Lisa Stephens on a Golden Plate.


DOES ANYONE REMEMBER THE STORY OF ANNE FRANK?



I do not need to he or exaggerate one fact of this matter in which I am pleading on

behalf of myself and the other victims within my family and the unknown number of

those who did not survive the "Estate Planning Murder" of the "Prince of Lies" DaUin

H Oaks and the "Dark Angels of Light" he has surrounded himself with over the

years.



I shaU prepare a detailed thousand page exposure of every text and email which has

occurred between my sister and I and my mother over the past 7 years and swear

under oath that it will prove without a doubt that every disrespectful word I have

used towards anyone of the Defendants herein including my once "best fiiend on

earth" sister Lisa Stephens has been done under the duress of a human being

screaming "rape" to the Political and Religious Leaders who have enabled this

ongoing "crime scene" to breath and to empower Lisa Stephens to acquire an arrest

warrant for third degree felony stalking while I have been denied my civil right of

even filing a police report with proofthat the Defendants have been raping, pillaging,


                                         35
and plundering the hell out of my parents and now my daughters which has left my

entire family in carnage with no way to ever recover from the hidden agenda of

"Brother" DalUn H Oaks. Is it not a tad bit "befuddling" to an honorable Judge such

as yourselfto understand this matter and realize that the United States Department

of Justice and the Leaders of the LDS Church are literally trying to "silence and kill"

the voice of an "Anne Frank" that has been hiding "undergroimd for the past two

years while the streets are full of"Felons at Large"?


JUNGLE RULES AND THE NEW WORLD ORDER



What is being exposed herein is the underlying agenda of the "New World Order" of

Brothels and Whores who are literally following a "Luciferian" theory that is derived

from the "Secret Satanic Societies" which have existed and have graduated members

into the highest echelons ofcivilization and to which both Dallin H Oaks and WiUiam

Barr are "Top Dog Bosses" at large and who ruthlessly dismiss human rights and

civility in favor of a "Herr Himmler" philosophy of "World Domination" and "Mass

Human Extinction".



While the "Felons at Large" at KMC such as the almighty Chris Hill with his

omnipotent Harvard Law Degree can prove they have the ability to write 400 page

responses without ever answering one single allegation to the felony RICO Violations

which have heretofore never been seen by humanity;it is somewhat pornographicaUy

repulsive when the facts of the matter prove without a doubt that KMC Law is

assaulting the youngest beneficiary in hopes to have his ass slapped in prison and


                                          36
silenced forever since he refuses to stop telling the truth about what the LDS Church

and its entire hierarchy are concealing as the definition of"Lawlessness as spoken of

prophetically". How can a system of democracy ever survive in the United States of

America endure for any perceivable time into the future when the highest Pohtical

and Rehgious Leaders within its society are openly committing "Treason and

Misprision of Treason" against the laws the United States Constitution and the Bill

of Rights?


How can a United States District Court Judge ever be considered
credible when they conceal felonies far greater than any they
have ever prosecuted? This is "Legalized Ted Bundy" with a
twist of "Jeffrey Dahmer" and a drop of "Ted Kaczynski" all
blended together to create the Mafiacracy which is leading the
United States of America straight to the Hell to which the
Political and Religious Leaders have sworn their allegiance to
under their ^satanic ritual' to uphold the "Order" and its laws
"above all others"(which includes Man and God...Just ask Dallin
H Oaks and the 'Skulls' he has as dear and close "illuminated"
friends.


SUMMARY AND REQUEST FOR THE DISTRICT COURT OF

WYOMING


I will gladly abide by any ruling which is made by you as the Honorable Linda Jones

as it pertains to my apparent growing list of either Felonies or Misdemeanor

complaints of "electronic harassment" and promise to give you the deluge of

                                         37
thousands of pages which support my allegations that the Defendants in this matter

represent Felons committing Felonies to conceal their well-deserved 1,000 year

prison sentences.


Riddle me this however my most honorable Judge Linda Jones; how is it possible that

the Defendants were able to acquire a warrant for my arrest through your court in

just six days; when I have spent two years begging the United States Department of

Justice to ask by what legal authority Kirton McConkie can legally represent Bryan

and Lisa Stephens and not my father nor his youngest son.


      YOU SERVE ME'\ AND/OR'"WE THE PEOPLE^\


As if have stated to you in this response; I shall demonstrate all due respect to you

and your position in society and by which you will quickly be able to demonstrate

your integrity and belief in the United States Constitution by passing the "Final Bar

Exam" Question I ask on behalf of Max D Eliason ("ME") and by all legality I

represent as his agent and who in fact am "ME" who is protecting the house of his

father and his fathers before him.



^^THE IF/THEN STATEMENT OF PROOF^


IF:          THE HONORABLE JUDGE LINDA JONES REPRESENTS"ME" ...


THEN:        SHE WILL UPHOLD THE UNITED STATES CONSTITUTION AND

REQUIRE THE DEFENDANT LISA STEPHENS AND THE CORPORATION OF
THE PRESIDENT OF THE CHURCH OF JESUS CHRIST TO PROVIDE BY WHAT


                                         38
LEGAL BASIS KIRTON MCCONKIE CAN REPRESENT HER AS "SOLE

TRUSTEE" OF HER PARENTS A/B TRUSTS WHILE HER OWN FATHER AND

CLIENT OF KIRTON MCCONKIE MAX D ELIASON IS STILL ALIVE AND

BREATHING AS"SETTLOR AND SUCCESSOR TRUSTEE".


DISCUSSION:

THE RESPECTIVE DEFENDANTS OF THE ASSOCIATED COMPLAINTS WHICH

WERE MADE PRIOR TO THE THIRD-DEGREE STALKING CHARGES HEREIN;
AND WHICH THE PLAINTIFFmCTIM HAS HERETOFORE BEEN DEPRIVED

OF EVERY RIGHT OF "DUE PROCESS OF LAW' AND/OR HIS RIGHT TO

"REDRESS GOVERNMENT WITH GRIEVANCES" WITHOUT"BEING SHOr.


COMMON SENSE 101:


THOMAS PAINE STATED THAT THERE ARE SELF-EVIDENT TRUTHS SUCH

AS"ALL MEN ARE CREATED EQUAL" TO WHICH BOTH "THE GOD AND THE
COUNTRY'I LIVE IN BOTH PROFESS TO BE TRUE AS WELL. AS SUCH;DOES
IT NOT MAKE COMMON SENSE TO AN HONEST JUDGE WITH INTEGRITY TO

COMPEL THE DEFENDANTS OF THE RELATED COMPLAINTS TO RESPOND

TO A SIMPLE YES OR NO' QUESTION OR TO ACCOUNT FOR THE MISSING
$200 MILLION ESTATES WHICH HAVE BEEN EMBEZZLED AND WHICH HAVE
LED TO SAID THIRD DEGREE FELONY CHARGES WHICH STEM FROM AN

"ANNE FRANK"SCREAMING"RAPE"TO SOCIETY AND TO THE DEFENDANTS

WHO ARE "ESTATE PLANNING THE HELL OUT OF SOCIETY' BECAUSE OF

THEIR SELF APPOINTED "WORLD ELITE STATUS" WHILE THE JUDGES OF

THE THIRD DISTRICT COURT AND THE RESPECTIVE UNITED STATES

DISTRICT COURTS WITH THE RESPECTIVE CHIEF JUDGES AND ATTORNEY

GENERAL OF THE UNITED STATES OF AMERICA WATCHING WITH A BAG

OF POPCORN HOPING TEAM "SATAN' WINS SO THEY CAN LIVE TO "RAPE"
ANOTHER DAY?



                              39
DOES THE DISTRICT COURT OF WYOMING SERVE                                         OR




I have to put the respective Judicial System on the spot; but my life and the lives of

my daughters are hanging by the whims and corruption ofthe United States Judicial

System to which you belong and you are either FOR or AGAINST "ME" and "WE

THE PEOPLE". I have learned the "hard bitch slap to my soul" way that there are

countless titles of "Judge or Prophet" which are meaningless if the fruit of their

actions are toxic hydrochloric acid with the undeniable stench of corruption which

speaks to society under the term of"RES IPSA LOQUITUR".


While I covdd type 100 pages of "If / Then" Statements each of which point to

undeniable guilt of the alleged violations of The RICO Act of 1970 with the "Criminal

Cockroach Clowns from this Circus of Corruption" not being able to respond and

refute one single allegation and instead can only toss out "Ivy League" Case Study

nonsensical shit; remove the victims from the complaint such as what transpired this

week in the United States District Court of Hawaii, while simultaneously

demonstrating why Satan is called the great "Accuser" since this Thuckery of"Jesus

Christ Himself has accused me viciously and under Felony Defamation criminal

allegations to both the Third District Court and Judge Faust and to the Utah Division

of Adult Protective Services who is also suddenly of"Jesus Christ Himself.


THE IF/THEN TEST OF CORRUPTION TO WHICH YOU TAKE A STAND ON
BEHALF OF **ME"AND **WE" OR BECOME A CO-CONSPIRATOR AND JOIN
THEM FOR THE NEXT 1.000 YEARS OR SO...


                                         40
  ❖ IF you are an honest Judge with Integrity and Intention of upholding the
       United States Constitution and to represent the members of society which you
       swore under oath to God and the Citizens of the United States you would
       defend;


  ❖ THEN you will abide by the laws surrounding the Civil Provisions of the
       RICO Act of 1970 and follow each step of the Resolution of the General
       Assembly 40/34 as it concerns the Civil Rights of Victims'who are under duress
       and being Abused in the most unprecedented manner by those claiming to have
       the Power and Responsibility to SERVE Society.




THE ORIGINAL JURISDICTION OF THIS MATTER IS IN REALITY THE
UNITED STATES SUPREME COURT SINCE IT INVOLVES THE STATE OF
UTAH AND OF COLORADO AND NOW HAWAII AS DEFENDANTS ALONG
WITH    THE      PRESIDENTIALLY APPOINTED             CHIEF    JUDGES SHELBY,
BRIMMER, AND SEABRIGHT RESPECTIVELY IN ADDITION TO PUBLIC
SERVANTS AND MINISTERS SUCH AS SENATOR MITT ROMNEY WHO WAS
KNOWINGLY AIDING IN THE CONCEALMENT OF THIS MATTER OF
"UNPRECIDENTED ABUSE OF POWER" DURING THE SAME WEEK HE
FOUGHT TO        HAVE PRESIDENT DONALD TRUMP "IMPEACHED" FOR
ACCIDENTALLY TRYING TO FIRE SOMEBODY THAT WAS PROBABLY A
CORRUPT SLUT SUCH AS DWELLS WITHIN THIS DEMONSTRATION OF NEW
WORLD ORDER BROTHELS AND WHORES LIKE MANKIND HAS NEVER SEEN
NOR SHALL EVER FORGET...


SHOULD THE HONORABLE JUDGE LINDA JONES WISH TO "GO THE EXTRA
MILE"; SHE WOULD TAKE WHATEVER STEPS WERE NECESSARY TO
ENSURE THAT PRESIDENT DONALD TRUMP BE INVOLVED IMMEDIATELY
AND THAT HE UNDERSTOOD THAT WILLIAM BARR IS COMMITTING
CAPTIAL TREASON AGAINST THE UNITED STATES SINCE HE AS THE
ATTORNEY GENERAL IS INTENTIONALY PROTECTING "SIR DALLIN' AND
REFUSING TO UPHOLD THE CONSTITUTION WHICH HE PRESIDES OVER
SAID RESPONSIBILITY TO DO SO.




                                         41
JUDGE JONES; YOU ARE EITHER FOR "ME'AND WE THE PEOPLE'OR
YOU ARE AGAINST EVERYONE THAT STANDS AS THE"US" WHO STILL

RESPECT THE COUNTRY AND GOD UNDER WHICH IT WAS FOUNDED

ALONG WITH THE COUNTLESS MILLIONS OF LIVES LOST FIGHTING

THE SAME TYRANNY WHICH IS NOW EMBEDDED UNDER THE"FOURTH

REICH" OF THIS "NEW WORLD ORDER" WHICH YOU CAN END BY

SIMPLY COMPELLING A FORENSIC AUDIT OF THE PAST SEVEN YEARS

OF INTENTIONAL EMBEZZLMENT OF THE ESTATES OF AMX AND

JOYCE ELIASON WHICH IS BY THE WAY...YOUR JOB. THERE IS NO "IN-
BETWEEN" NOR DOES IT TAKE A KINDERGARTEN EDUCATION TO
UNDERSTAND THE INTENTIONAL BREACH OF FICUIARY DUTY; NOR
SHOULD IT TAKE YOU LONGER THAN A DAY TO REACT IN FAVOR OF
THOSE YOU SERVE OR FOREVER NOW BETRAY...




                             42
